Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 1 of 69 Page ID #:4
          Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 1 of 67




                         IN TAE ~JNITED STATES DISTRICT COURT

                      FOR THE E~iSTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                      CRIlVIINAL N0.19-
                                               DATE FILED:,Tune 27,2019
                ►i~
                                               VIOLATIONS:
 A AMLET TANTUSITYAN                           18 U.S.C. § 371 (conspiracy - 1count)
 VREZH MOVSISYAN                               18 U.S.C. § 1344 (bank fraud - 8 counts)
 ROMAN GRIDJUSKO                               18 U.S.C. § 1029(a)(3) (possession of 15 or more
 ARM7EN SAHAKYAN                               unauthorized access devices - 1count)
 DAVIT DALDUMYAN                               18 U.S.C. § 1028A (aggravated identity
 ARACHYA GYULUMYAN                             theft —16 counts)
 GEViTSH GABRIELYAN                            18 U.S.C. § 1956(h) (conspiracy to commit
                                               money laundering - 1count)
                                               18 U.S.C. § 2 (aiding and abetting)

19 ~J02 7 6 6                                  Notices of forfeiture

                                         INDICTMENT

                                           COUNT ONE

 THE GRAND JURY CHARGES TI3AT:

       At all times material to this indictment:

      1. The following were financial institutions, the deposits of which were insured by the

 Federal Deposit Insurance Corporation ("FDIC") or the National Credit Union Share Insurance

 Fund ("NCUSTF"):

              a. WSFS Bank ("WSFS"), FDIC No. 17838;

              b. M&T Bank ("M&T"), FDIC No. 34069;

              c. PNC Bank ("PNC"), FDIC No. 6384;

              d. Wells Fargo Bank ("Wells Fargo"), FDIC No. 3511;

              e. Diamond Credit Union ("Diamond CU"), NCUSIF, charter no. 68241

              f. Vist Bank ("Vist"), FDIC No. 7748;

              g. Fulton Bank ("Fulton"), FDIC No. 7551;
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 2 of 69 Page ID #:5
         Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 2 of 67




            h. Fifth Thud Bank ("Fifth Thud"), FDIC No. 6672;

            i. UlVIB Bank("UMB"),FDIC No. 8273;

            j. Citizens Bank ("Citizens"), FDIC No.57957;

            k. Community Powered Federal Credit Union ("CPFCU"), NCUSIF, charter no.

               15185;

            1. Louviers Federal Credit Union ("Louviers FCU"), NCUSIF, charter no. 18765;

            m. Navy Federal Credit Union ("Navy FCU"), NCUSIF, charter no. 05536;

            n. Bellco Credit Union (`Bellco CU"), NCUSIF, charter no. 68437;

            o. Mutual Credit Union ("Mutual CU"), NCUSIF, charter no. 63584;

            p, Merck Sharp & Dohme Federal Credit Union("MSD FCU"), NCUSIF, charter

               no. 06574;

            q. Riverfront Credit Union ("Riverfiont CU"),05856;

            r. BB&T Bank("BB&T),FDIC No. 34780;

            s. First National Bank ("Post National"), FDIC No. 6811;

            t. Santander Bank ("Santander"), FDIC No. 29950;

            u. New Century Bank("New Century"), FDIC No. 34444;

            v. Beneficial Mutual Savings Bank (`BMSB"),FDIC No. 15697;

            w. UMB Bank ("UMB"},FDIC No. 8273;

            x. Dexsta Federal Credit Union ("Dexsta FCU"), NCUSIF, charter no. 2187;

            y. TD Bank ("TD"), FDIC No. 18409;

           z. Bank of America (`BOA"),FDIC No. 25178




                                            2
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 3 of 69 Page ID #:6
           Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 3 of 67




       2. Between on or about September 12, 2016 and on or about February 8, 2017, in the

 Eastern District of Pennsylvania and elsewhere, defendants

                                  IiAM[~,ET TANTUSITYA.N,
                                    ~REZH MOVSISYAN,
                                    ROMAN GRIDJUSKO,
                                    ARMEN SAHAKYAN,
                                    DAVIT DALDUMYAN,
                                  HItACHYA GYULUMYAN,
                                             and
                                   GEViJSH GA]BI2IELYAN

  knowingly and willfully conspired and agreed together, with others known and unknown to the

  grand jury, to commit offenses against the United States, that is, to knowingly obtain money

  under the custody or control of a financial institution by means of false or fraudulent means,

  representations or promises, in violation of Title 18, United States Code, Section 1344, and to

  knowingly and without lawfizl authority use means ofidentification ofother persons, during and

  in relation to bank fraud, in violation of Title 18, United States Code, Section 1028A(a)(1),

 (c)(4).

                                    MANNER AND MEAN5

           3. It was part of the conspiracy that defendants HAMLET TANTUSITYAN, VREZH

 MOVSISYAN,ROMAN GRIDJUSKO, AR1V~N SAHAKYAN, DAVIT DALDUMYAN,

 HRACHYA GYULUMYAN and GEViJSH GABRIELYAN, Viatcheslav Bazaev, charged

 elsewhere, Co-Conspirator 1, known to the grand jury, Emin Najaryan, charged elsewhere, and

 others, known and unknown to the grand jury:(a) obtained debit card account numbers and

 Personal Identification Numbers ("PINs") of victims from hidden, illegally installed devices

 which are designed to electronically capture this information after a debit card is swiped by an

 unknowuig user at a gas station pump ("skimming devices");(b) fraudulently encoded those

 stolen debit card numbers onto other access devices ("cloned cards");(c) used those cloned cards

                                                 3
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 4 of 69 Page ID #:7
             Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 4 of 67




 and PINs to make fiaudulent ATM cash withdrawals from the victims' bank accounts and to

  make fiaudulent purchases of United States Postal Money Orders ("PMOs"), ,with proceeds

 from these fiaudulent transactions exceeding $250,000;(d) deposited some of the cash from the

 fraudulent ATM withdrawals and some of the fraudulently purchased PMOs into the bank

 accounts of co-conspirators; and (e) then withdrew or transferred to other co-conspirators some

 of the funds deposited into those back accounts.

       4. It was further part of the conspiracy that some fraudulently purchased PMOs were:

             a. made payable to, and deposited into, the following back accounts:

               (1)   BOA account, ending in 2475, in the name of defendant HANIIIET

 TANTUSITYAN,opened and maintained in California;

               (2)   BOA account, ending in 7514,in the name of defendant VREZH

 MOVSISYAN, opened and maintained in California;

               (3)   Wells Fargo account, ending in 4625,in the name of defendant ROMAN

 GRIDJUSKO, opened and maintained in Pennsylvania;

               (4)   Wells Fargo account, ending in 6134, in the name of defendant ARMEN

 SAHAKA.YAN, opened an:d maintained in California;

               (5)   BOA account, ending in 9853, in the name of L.T., known to the grand jury,

 opened and maintained in California;

               (6)   Wells Fargo account, ending in 7845, in the name of H.S., known to the grand

 jury, opened and maintained in California;

             b. made payable to other individuals, uicluding R.M. and M.K., all known to the grand

 jury; and
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 5 of 69 Page ID #:8
               Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 5 of 67




              c. made payable to various companies, including a Glendale, CA insurance company

  ("CA Insurance Co."), a Covina, CA transportation registration services company("CA

   Registration Co."), two design companies("Co. A,Co. B), a Lawrence, MA auto body company

  ("MA Auto Body Co."), and a the company ("Tile Co."), all known to the grand jury.

                                               OVERT ACTS

            In furtherance of the conspiracy, defendants HAMLET TANTUSITYAN, VREZH

   MOVSISYAN,ROMAN GRIDJUSKO, ARMEN SAHAKYAN, DAVIT DALDUMYAN,

   HRACHYA GYIJLUMYAN and GEVUSH GABRIELYAN, Viatcheslav Bazaev, Co-

   Conspirator 1, Co-Conspirator 2, and other members of the conspiracy known and unknown to

   the grand jury, committed the following overt acts in the Eastern District of Pennsylvania and

  elsewhere:

            1. On or about September 12, 2016, defendant VREZH MOVSISYAN,using an address

  in Glendale, CA,rented a car from AvisBudget in Wilmington, DE, using a debit card for his

  BOA account ending in 7514.

           2. On or about September 13, 2016, defendants HAMLET T.ANTUSITYAN and VREZH

   MOVSISYAN and Viatcheslav Bazaev made and attempted to make the foIlowing fraudulent

   ATM withdrawals with cloned cards for accounts with WSFS:

Overt         Time/Location                Conspirator       Bank credit        k'raudulent Transaction
Actl Date                                                    union, Iast four
                                                             di its of card
2a            11:18/ Wawa ATM, 1 Salem     MOVSISYAN,        WSFS, 8022         $500 attempted withdrawal, $80
09.13.16      Village S uare, Newark, DE   TANTUSITYAN                          withdrawal
2b            11:31/ Wawa ATM,601          Bazaev            WSFS,2550          Two $400 attempted withdrawals, $500
09.13.16      OQletown Rd., Newark,DE                                           withdrawal
2c            11:44/ PNC Bank branch,      TANTUSITYAN       WSFS,6361          $500 attempted withdrawal, $500
09.13.16      4643 Stanton Ogletown Rd.,                                        withdrawal;
              Newark, DE                   MOVSISYAN         WSFS, 1740         $500 attempted withdrawal, $500
                                                                                withdrawal
2d            12:58/ Wawa,274 E.           Bazaev            WSFS,3416          Three attempted withdrawals ($500,
09.13.16      Chestnut Hill Rd., Newark,                                        $200, $50), $500 withdrawal;
              DE                                             WSFS, 9705         Two attempted withdrawals ($500,
                                                                                $100), $500 withdrawal

                                                         5
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 6 of 69 Page ID #:9
               Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 6 of 67




            3. On or about September 13, 2016, defendants HAMLET TANTUSITYAN and VREZH

   MOVSISYAN and an unidentified co-conspu•ator purchased and attempted to purchase the

  following PMOs with cloned cards for accounts with WSFS and M&T:


Overt         Time/ Location               Conspirator       Bank credit           Fraudulent Transaction
Acf/ Date                                                    union,last four
                                                             di its o£ card
3a            14:39/ USPO, 1704 VJ.        TANT'USITYAN      VJSFS, 1740           Two PMOs totaling $1,400:
09.13.16      Newport Pike, Wilmington,                                            #19703992285 for 1,000(payee
              DE                                                                   GRIDJUSKO, negotiated 09.28.16);
                                                                                   #19703992296 for $400(payee C.T.,
                                                                                   negotiated 01.04.17)
                                           MOVSISYAN         M&T,5050              Two PMOs totaling $1,500:
                                                                                   #19703996054for $1,000(payee CA
                                                                                   Insurance Co., negotiated 10.12.16);
                                                                                   #19703996065 for $500(payee
                                                                                   TANTUSITYAN, ne otiated 10.03.16)
3h            15:01/ USPO,3434 Old         TANT`LJSITYAN     WSFS,6503             Three PMOs totaling $2,100:
09.13.16      Capitol Trail, Wilmington,                                           #23977768206 for $1,000 (payee Co.
              DE                                                                   A, negotiated 11.16.16); #23977768217
                                                                                   for $400(payee GRIDNSKO,
                                                                                   negotiated 10.03.16);
                                                                                   #23977768228 - $700(payee L.T.,
                                                                                   negotiated 10.11.16);
                                           MOVSISYAN         Unknown               Attem ted PMO urchase
3c            I5:01/ USPO, Deepwater, NJ   Unknown           M&T, 8535             Three PMOs,totaling $2,100:
09.13.16                                                                           #23617572750 for $1,000(payee Co.
                                                                                   A, payor M.K., negotiated 11.16.16);
                                                                                   #23617572761 for $400(payee
                                                                                   GRIDJiJSKO, negotiated 09.30.16);
                                                                                   #23617572772 - $700(payee VREZH
                                                                                   MOVSISYAN, netrotiated 10.03.16)

           4. On or about September 13, ?016, the following transactions were made, using BOA

  accounts in the names of defendant HAMLET TANTUSITYAN and VREZH MOVSISYAN:

Overt         Location                     Holder of BOA     Last four digits of   Transaction
Actl Date                                  account           account
4a            BOA ATM,Fox Run branch,      TANTUSITYAN       2475                  $2,660 cash deposit
09.13.16      Bear, DE
4b            BOA ATM,Fox Run branch, TANTUSITYAN            2475                  $2,660 cash deposit
09.13.16      Bear, DE
4c            Comfort Inn, Newark, DE MOVSISYAN              7514                  Debit card purchase of$235
09.13.16




                                                         G
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 7 of 69 Page ID #:10
                 Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 7 of 67




            5. On or about September 14, 2016, defendants HAMLET TANTUSITYAN and VREZH

     MOVSISYAN and an unidentified co-conspirator purchased the following PMOs with cloned

     cards for accounts with PNC:



OverE         Time/ Location            Conspirator        $ank/credit           Fraudulent Transaction
Act/Date                                                   union,last four
                                                           di its of card
Sa            13:50/ Federal Station    TANTUSITYAN        PNC, 1692             Two PMOs, totaling $1,400:
09.14.16      USPO, Newark,DE                                                    #23069970077 for $1,000(payee J.R.),
                                                                                 negotiated 10.20.16); #23069970088 for
                                                                                 $400(payee O.R., negotiated 01.18.17);
                                                                                 Two PMOs, totaling $1,500:
                                        MOVSISYAN          PNC, 8723             #23069970090 for $1,000 (payee/payor
                                                                                 TANTUSITYAN, negotiated 09.30.16);
                                                                                 #23069970101 for $500(payee
                                                                                 TANTUSITYAN, negotiated 10.03.16)
Sb            16:28/ Newport Branch     Unknown            PNC, 8113             Two PMOs, totaling $1,400:
09.14.16      USPO, Wilmington, DE                                               #19703992408 for $1,000(payee MA
                                                                                 Auto Body Co., negotiated 10.24.16);
                                                                                 #19703942410 for $400(payee R.R.,
                                                                                 negotiated 01.13.17);
                                                                                 Two PMOs, totaling $1,500:
                                                           PNC,3829              #19703990373 for $1,000(payee/payor,
                                                                                 TANTUSITYAN,negotiated 09.30.16);
                                                                                 #19703990384 for $500(payee R,
                                                                                 ne otiated 10.07.16)


           6. On or about September 14, 2016,the following transactions were made, using BOA

     accounts in the names of defendants HAMLET TANTUSITYAN and VREZH MOVSISYAN

     and L.T..

Overt            Location               Holder of BOA      Last four digits of   Transaction
Act/ Date                               account            account
6a            BOA ATM,Bracebridge       TANTUSITYAN        2475                  $6,180 cash deposit
09.14.16      branch, Bear, DE
6b            BOA ATM,Fox Run branch,   TANTUSITYAN        2475                  $1,500 cash deposit
09.14.16      Bear, DE
6c            BOA ATM,Fox Run branch,   MOVSISYAN          7514                  $2,140 cash deposit
09.14.16      Beaz, DE
6d            BOA Wilson-Glendale       TANTUSITYAN        2475                  Check no. 102, payable to cash, for
09.14.16      branch, Glendale, CA                                               $3,100, cashed
6e            BOA Wilson-Glendale       L.T.               9853                  Deposit of check no. 102, drawn on
09.14.16      branch, Glendale, CA                                               TANTUSITYAN's BOA account, made
                                                                                  a able to cash, for $3,100
6f            Unknown                   MOVSISYAN          7514                  Check no. 121, payable to cash,for
09.14.16                                                                         $3,000, negotiated through Wells Fargo
                                                                                 Bank account

                                                      ~l
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 8 of 69 Page ID #:11
              Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 8 of 67




           7. From on or about September 15, 2016 to on or about September 19, 2016, defendant

   ROMAN GR.IDJUSKO rented a car from AvisBudget in Conshohocken, PA, paying $391 for

   the rental with a Wells Fargo Visa debit card, ending in 1498, associated with his Wells Fargo

   account, ending in 4625("Wells Fargo Debit Card").

           8. On or about Septembez 15, 2016, defendants HAMLET TANTUSITYAN and VREZH

   MOVSISYAN made the following fiaudulent ATM withdrawal with a cloned card for an

   account with PNC:

Overt         Time/Location                Conspirator     Bank/credit       Fraudulent Transaction
Act/Date                                                   union,last four
                                                           di its of card
8a           12:11/ Wawa,207 N.            MOVSISYAN,      PNC, 1b14         $500 withdrawal
49.15.16     Henderson Rd., King of        TAN'!'USITYAN
             Prussia, PA

           9. On or about September 15, 2016, unidentified co-conspirators purchased the fallowing

  PMOs with cloned cards for accounts with PNC:

Overt        Time/ Location                Conspirator     Bank credit       Fraudulent Transaction
Act/Date                                                   union,last four
                                                           di its of card
9a            14:52/ USPO, Blue Bell, PA   Unknown         PNC, 8659         Two PMOs, totaling $1,400:
09.15.16                                                                     #22826394887 for $1,000(payee M.K.,
                                                                             negotiated 11.16.16); #22826394898 for
                                                                             $400 (payee MA Auto Body Co.,
                                                                             negotiated 10.28.16);
                                                                             Two PMOs, totaling $1,500:
                                                           PNC, 1315         #23571613765 far $1,000(payee CA
                                                                             Insurance Co., negotiated 10.12.16};
                                                                             #23571613776 for $500 (payee R.M.,
                                                                             negotiated 10.07.16)
9b           15:15/ USPO,PIymouth          Unknown         PNC,5951          Three PMOs,totalin.~ $1,900:
09.15.16     Meeting, PA                                                     #19639357558 for $1,000(payee M.K,
                                                                             payor O.H., negotiated 11.16.16);
                                                                             #19639357560 for $400(payee O.R.,
                                                                             negotiated 01.08.17);
                                                                             #19639357571 - $500(payee
                                                                             TANTUSITYAN, negotiated 10.03.16)
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 9 of 69 Page ID #:12
                  Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 9 of 67




            10.     On or about September 15, 2016, the following transactions were made, using BOA

   accounts in the names of defendants HANII,ET TANTUSITYAN and VREZH MOVSISYAN

   and L.T.:

Overt             Location              Holder of BQA          Last four digits of   Transaction
ActlDate                                account                account
l0a           BOA ATM,Fox Run branch, TANTUSITYAN              2475                  $6,180 cash deposit
09.15.16      Bear, DE
lOb           BOA ATM,Fox Run branch, MOVSISYAN                7514                  $3,080 cash deposit
09.15.16      Bear, DE
lOc           BOA ATM,East Norriton     TANTUSHXAN             2475                  $5,200 cash deposit
09.15.16      branch, East Noniton,PA
lOd           BOA ATM,East Norriton     TANTUSITYAN            2475                  $1,680 cash deposit
09.15.16      branch, East Norriton, PA
l0e           BOA ATM,East Norriton     TANTCJSITYAN           2475                  $500 cash deposit
09.15.16      branch, East Norriton, PA
lOf           BOA ATM,East Norriton     MOVSISYAN              7514                  $2,940 cash deposit
09.15.16      branch, East Noniton,PA
lOg           BOA Wilson-Glendale       TANTUSITYAN            2475                  Check no. 103, payable to cash,for
09.15.16      branch, Glendale, CA                                                   $8,040, cashed
lOh           BOA Wilson-Glendale       L.T.                   9853                  Deposit of check no. 103, drawn on
09.15.16      branch, Glendale, CA                                                   TANTUSITYAN's BOA account, made
                                                                                      a able to cash, for $8,000
l0i           BOA Wilson-Glendale            L.T.              9853                  $500 cash withdrawal
09.15.16      branch, Glendale, CA
l Oj          Unknown                        L.T.              9853                  $3,000 cash withdrawal
09.15.16
lOk           Unknown                        MOVSISYAN         7514                  Check no. 120, payable to cash,for
09.15.16                                                                             $2,000, negotiated through JP Morgan
                                                                                     Chase account


              1 1.     On or about September 16, 2016, unidentified co-conspirators purchased the

  foIIowing PMOs with cloned cards for accounts with Wells Fargo, M&T and CPFCU:

Overt         Time/ Location                 Conspirator       Bank/ecedit           Fraudulent Transaction
Act/ Date                                                      union,
                                                               last four digits of
                                                               card
l la          12:21/ USPO, Lafayette Hill,   Unknown           Wells Fargo, 4486     Three PMOs,totaling $2,800:
09.16.16      PA                                                                     #23082045333 for $1,000(payee MA
                                                                                     Auto Body Co, negotiated 10.24.16);
                                                                                     #23082045344 for $400(payee
                                                                                     GRIDJUSKO, negotiated 10.04.16);
                                                                                     #23082045366 for $1,000(payee H.A.,
                                                                                     payor A.A., negotiated 11.22.16);
                                                                                     #23482045377 for $400(payee H.A.,
                                                                                     payor A.A., negotiated 11.22.16)
                                                               M&'~', 7249           PMO #23082045355 for $900(payee
                                                                                     GRID7USK0, negotiated 0926.16)

                                                           0
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 10 of 69 Page ID #:13
              Case 2:19-cr-00368-PD           Document 43 Filed 06/27/19 Page 10 of 67




Overt         Time/ Location                Conspirator        Bank/credit           Fraudulent Transaction
Acd Date                                                       union,
                                                               last four digits of
                                                               card
l lb          12:541 Chestnut Hill USPO,    Unknown            Wells Fargo,4660      Two PMOs,totaling $1,400:
09.16.16      Philadelphia, PA                                                       #19566437905 for $1>000(payee
                                                                                      GRIDJUSKO, negotiated 10.17.16);
                                                                                     #19566437916 for $400
                                                               CPFCU,4296            PMO #4259228105304296 for $900
                                                                                     (payee A.A. payor V.A., negotiated
                                                                                      11.17.16)
11c           15:31/ East Germantown        Unknown            Wells Fargo, 5813      Two PMOs, totaling $1,400:
09.16.16      USPO,Philadelphia,PA                                                   #23663289407 for $1,000(payee
                                                                                      GRIDNSKO,negotiated 10.11.16);
                                                                                     #23663289431 for $400(payee M.K.,
                                                                                      negotiated 11.16.16)
                                                               Wells Fargo, 9781      Two PMOs,totaling $1,300:
                                                                                     #23663289442for $1,000(payee/payor,
                                                                                     TANTUSITYAN, negotiated 09.30.16);
                                                                                     #23663289453 for $300(payee L.T.,
                                                                                      netrotiated 10.11.16)

        12.   On or about September 16, 2016, the following transactions were made, using BOA

   accounts in the names of defendants HAMLET TANTUSITYAN and VREZH MOVSISY.AN

   and L.T.:

Overt         Location                      Holder of BOA      Last four digits of   Transaction
Act/Date                                    account            account
12a           BOA Wilson-Glendale           TANTUSITYAN        2475                  $8,800 cash withdrawal
09.16.16      branch, Glendale, CA
12b           Unknown                       L.T.               9853                  $500 cash withdrawal
09.16.16
12c           Unknown                       L.T.               9853                  $3,000 cash withdrawal
09.16.16
12d           Unknown                       MOYSISYAN          7514                  Check no. 122, payable to cash, ror
09.16.16                                                                             $2,000, negotiated through 7P Morgan
                                                                                     Chase account
12e           Unknown                       MOVSISYAN          7514                  Check no. 124, payable to cash, for
09.16.16                                                                             $1,000 negotiated through JP Morgan
                                                                                     Chase account
12f           The Radnor Hotel,             MOVSISYAN          7514                  Debit card purchase for $184
09.16.16      Philadel hia,PA
12g           Loews Hotels, Philadelphia,   MOVSISYAN          7514                  Debit card purchase for $365
09.16.16      PA


       13.    On or about September 17, 2016, the following transactions were made, using BOA

  accounts in the names of defendants HAMLET TANTUSITYAN and VREZH MOVSISYAN:



                                                          10
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 11 of 69 Page ID #:14
              Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 11 of 67



Overt             Location                Holder of BOA      Last four digits of   Transaction
ActlDate                                  account            account
13a           BOA ATM, 10`h &Chestnut     TANTUSITYAN        2475                  $4,140 cash deposit
09.17.16      branch,Philadelphia,PA

13b           BOA ATM, 10"' &Chestnut     MOVSISYAN          7514                  $1,740 cash deposit
09.17.16      branch,Philadelphia,PA

13c           BOA ATM, Welsh Rd.          MOVSISYAN          7514                  $2,520 cash deposit
09.17.16      branch, Horsham,PA
13d           BOA ATM, Welsh Rd.          TANTUSF3YAN        2475                  $2,SOOcash deposit
09.17.16      branch, Horsham,PA
13e           BOA Wilson-Glendale         Tt1NTUSITYAN       2475                  Check no. 105, payable to cash, for
09.17.16      branch, Glendale, CA                                                 $2,800, cashed
13f           Unknown                     MOVSISYAN          7514                  Check no. 123, payable to cash,for
09.17.16                                                                           $3,000, negotiated through JP Morgan
                                                                                   Chase account


            14.     On or about September 19, 2016, defendants HAMLET TANTUSITYAN and

   VREZH MOVSISYAN and unidentified co-conspirators purchased and attempted to purchase

   the following PMOs with cloned cards for accounts with M&T,WSFS and Citizens:

Overt         Time/ Location              Conspirator  Bank credit                 Fraudulent Transaction
Act/ Date                                              union, last four
                                                       di its of card
14a           13:18/ Federa] Station      TANTUSITYAN, M&T,8618                    Four PMOs,totaling $2,800:
09.19.16      USPO, Newark,DE             MOVSISYAN                                #23069965331 for $1,000(payee
                                                                                   GRTDJiJSKO, negotiated 10.04.16);
                                                                                   #23069965342 for $400(payee
                                                                                   GRIDJUSKO, negotiated 10.05.16);
                                                                                   #23069965353 for $1,000(payee MA
                                                                                   Auto Body Co., negotiated 10.24.16);
                                                                                   #23069965364 for $400(payee
                                                                                   GRIDJUSKO, negotiated 10.04.16)
                                                             WSFS,7203             Attem ted PMO urchase
14b           13:43/ Main USPO, Newark,   Unknown            Citizens, 3696        Six PMOs, totaling 4,300:
09.19.16      DE                                                                   #23583591808 for $1,000(payee
                                                                                   GRIDJUSK~, negotiated 09.30.X6);
                                                                                   #23583591810 for $400;
                                                                                    #23583591821 for $1,000(payee
                                                                                   GRIDJiJSKO, negotiated 10.05.16);
                                                                                   #23583591832 for $400(payee
                                                                                   GRIDJUSKO, negotiated 10.11.16);
                                                                                   23583591843 for $1,000(payee L.T.,
                                                                                   negotiated 09.30.16);
                                                                                   #23583591854 for $500(payee R.,
                                                                                   negotiated 10.07.16)




                                                        11
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 12 of 69 Page ID #:15
             Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 12 of 67



Overt       Time/ Location                Conspirator      Bank credit            Fraudulent Transaction
Actl Date                                                  union, last four
                                                           di its of card
14c          15:22/ USPO, Deepwater, NJ   Unknown          Citizens, 4588         Four PMOs, totaling $2,800:
09.X9.16                                                                          #23617573132 for $1,000(payee
                                                                                  GRIDJUSKO);
                                                                                  #23617573143 for $400(payee
                                                                                  GRIDJUSKO);
                                                                                  #23617573154 for $1,000(payee CA
                                                                                  Insurance Co, negotiated 10.12.16.);
                                                                                  #23617573165 for $400(a ee cash);

      15.   Qn or about September 19, 2016, the following transactions were made, using BOA

   accounts ui the names of defendants HAlVII.,ET TANTUSITYAN and VREZH MOVSISYAN

   and L.T.:

Overt          Location             Holder of BOA          Last fo2u- digits of   Transaction
Act/Date                            account                account
15a         BOA ATM,Fox Run branch, TANTUSITYAN            2475                   $8,420 cash deposit
09.19.16    Bear, DE
15b         BOA ATM,Fox Run branch, MOVSISYAN              7514                   $2,900 cash deposit
09.19.16    Bear, DE
15c         BOA Wilson-Glendale     TANTUSITYAN            2475                   Check no. 106, payable to A.T., for
09.19.16    branch, Glendale, CA                                                  $1,800, cashed
15d         BOA Wilson-Glendale     TANTiJSITYAN           2475                   Check no. 107, payable to cash,for
09.19.16    branch, Glendale, CA                                                  $1,800, cashed
15e         BOA Wilson-Glendale     TANTUSITYAN            2475                   Check no. 108, payable to A.T., for
09.19.16    branch, Glendale, CA                                                  $1,600 cashed
15f         BOA Wilson-Glendale     L.T.                   9853                   $6,200 cash withdrawal
09.19.16    branch, Glendale, CA
15g         Unknown                 MOVSISYAN              7514                   Check no. 125, payable to cash, for
09.19.16                                                                          $2,000, negotiated through JP Morgan
                                                                                  Chase account


      16.   On or about September 2Q, 2016,the foIlowing transactions were made, using BOA

  accounts in the names of defendants HAMLET TANTUSITYAN and VREZH MOVSISYAN:

Overt       Location                      Tiolder of BOA   Last four digits of    Transaction
Act/Date                                  account          account
16a         BOA ATM,Berlin branch,        TANTUSITYAN      2475                   $4,460 cash deposit
0920.16     Berlin, NJ
16b         BOA AT'M, Berlin branch,      MOVSISYAN        7514                   $1,800 cash deposit
09.20.16    Berlin, N7
16c         BOA Wilson-Glendale           TANTUSHI'AN      2475                   Check no. 109, payable to cash,for
09.20.16    branch, Glendale, CA                                                  $3,400 cashed




                                                     12
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 13 of 69 Page ID #:16
             Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 13 of 67



Overt            Location                  Holder of BOA      Last four digits of    Transaction
Act/Date                                   account            account
16d          Unknown                       MOVSISYAN          7514                  Check no. 126, payable to cash, for
09.20.16                                                                            $2,000, negotiated through Wells Fargo
                                                                                    account
16e          Unknown                       MOVSISYAN          7514                  Check no. 127, payable to cash, for
09.20.16                                                                            $3,000, negotiated through Wells Fargo
                                                                                    account


      17.    On oz about September 21, 2016, the following transactions were made, using a BOA

   account in the name of defendant HAMLET TANTUSITYAN:

Overt            Location                  Bolder of BOA      Last four digits of    Transaction
Act/Date                                   account            account
17a          BOA Wilson-Glendale           TA.NTiJSITYAN      2475                  Check no. 110, payable to A.T., for
09.21.16     branch, Glendale, CA                                                   $5,000, cashed
17b          BOA Wilson-Glendale           TANTUSITYAN        2475                  Check no. 111, payable to L.T., for
09.21.16     branch, Glendale, CA                                                   $2,300, cashed
17c          BOA Wilson-GIendale           TANTUSITYAN        2475                  Check no. 112, payable to A.T., for
09.21.16     branch, Glendale, CA                                                   $2,800, cashed


           18.     On or about September 22, 2016, unidentified co-conspirators purchased the

   following PMOs with cloned PNC account cards:

Overt        Time/ Location                Conspirator        Bank/credit           Fraudulent Transaction
Acf/Date                                                      union,last four
                                                              di its of card
18a          13:00/ Margate USPO,          Unknown            PNC, 1174             Two PMOs, totaling $1,500:
09.22.16     Atlantic City, NJ                                                      #23214692913 for $1,000(payee L.T.,
                                                                                    negotiated 09.30.16);
                                                                                     #23214692924 for $500(payee cash,
                                                                                    negotiated 10.03.16)
18b          14:56/ USPO, Northfield, NJ   Unknown            PNC,5652              Two PMOs, totaling $1,300:
09.22.16                                                                            #24043829534 for $l,OdO (payee
                                                                                    GRIDJUSKO, negotiated 10.05.16);
                                                                                    #24043829545 for $300(payee
                                                                                    GRIDNSKO, negotiated 0926.16)
                                                              PNC,4661              Two PMOs,totalintr $1,400:
                                                                                    #24043829556 for $1,000(payee C.G.,
                                                                                    negotiated 10.11.16);
                                                                                    #24043829567 for $400(payee CA
                                                                                    Registration Co., negotiated 10.11.16)
18c          15:55 /ITSPO, Marmora, NJ     Unknown            PNC, 1762             Two PMOs, totaling $$1,400:
09.22.16                                                                            #23634267763 for $1,000(payee I,.T.,
                                                                                    negotiated 09.30.16);
                                                                                    #23634267774 for $400(payee L.T.,
                                                                                    ne otiated 10.11.16)




                                                         13
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 14 of 69 Page ID #:17
             Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 14 of 67




           19.     On or about September 22, 2016, the following transactions were made, using BOA

   accounts in the names of defendants HANII~ET TANTUSITYAN and VREZH MOVSISYAN

   and L.T.:

Overt            Location                 Bolder of BOA   Last four digits of     Transaction
Act/Date                                  account         account
19a          BOA ATM,Northfield           TANTUSITYAN     2475                    $5,100 cash deposit
09.22.16     branch, Northfield, NJ
19b          BOA ATM, Northfield          MOVSISYAN       7514                    $3,000 cash deposit
09.22.16     branch, Northfield, NJ
19c          BOA ATM,Northfield           MOVSISYAN       7514                    $2,720 cash deposit
09.22.16     branch, Northfield, NJ
19d          BOA ATM,Margate branch,      L.T.            9853                    $7,000 cash deposit
09.22.16     Mar ate, NJ
19e          Red RoofInn, Absecon, NJ     MOVSISYAN       7514                    Debit card purchase for $148
09.22.16
19f          Red RoofInn, Absecon, NJ     MOVSISYAN       7514                    Debit card purchase for $148
09.22.16

           20.     On or about September 23, 2016, unidentified co-conspirators purchased the

  following PMOs with cloned cards for accounts with Wells Fargo, M&T and Louviers FCU:

Overt        Time/ Location               Conspirator     Bank credit           Fraudulent Transaction
Act/Date                                                  union, last four
                                                          di its of card
20a          12:29/ USPO, Little Egg     Unknown          Wells Fargo, 2884     Four PMOs,totaling $2.800:
09.23.16     Harbor, NJ                                                         #19735970534 for $1,000(payee L.T.,
                                                                                negotiated 09.30.16);
                                                                                #19735970545 for $400(payee cash,
                                                                                negotiated 10.03.16);
                                                                                #19735970556 for $1,000(payee L.T.,
                                                                                negotiated 09.30.16);
                                                                                #19735970567 for $400(payee CA
                                                                                Registration Co., negotiated 10.18.16)
                                                          Louviers FCU,         Two PMOs, totaling $1,500:
                                                          9469                  #19735957956 for $1,000(payee
                                                                                MOVSISYAN, negotiated 10.03.16);
                                                                                #19735957967 for $500(payee
                                                                                TANTUSITYAN, negotiated 10.03.16)
                                                          M&T, 3640             Two PMOs, totaling $1,300:
                                                                                #19735957978 for $1,000(payee
                                                                                MOVSISYAN, negotiated 10.03.16);
                                                                                #19735957967 for $300(payee CA
                                                                                Re istration Co., negotiated 10.18.16)




                                                    14
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 15 of 69 Page ID #:18
              Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 15 of 67




            21.     On or about September 23, 2016, the following transactions were made, using BOA

   accounts in the names of defendants HAMLET TANTUSITYAN and VREZH MOVSISYAN

   and L.T.:

Overt             Location                  Holder of BOA      Last four digits of    Transaction
Act/Date                                    account            account
21a           BOA ATM,Northfield            TANTUSITYAN        2475                  $4,310 cash deposit
09.23.16      branch, Northfield, NJ
21b           BOA ATM, Northfield           MOVSISYAN          7514                  $2,280 cash deposit
09.23.16      branch, Northfield, NJ
21c           BOA Wilson-Glendale           TANTUSITYAN        2475                  Check no. 114, payable to cash, for
09.23.16      branch, Glendale, CA                                                   $2,200, cashed
21d           BOA Wilson-Glendale           TANTUSITYAN        2475                  Check no. 115, payable to A.T., for
09.23.16      branch, Glendale, CA                                                   $3,000, cashed
21e           BOA Wilson-Glendale           L.T.               9853                  Deposit of check no. 114, drawn on
09.23.16      branch, Glendale, CA                                                   TANTUSITYAN's BOA account, made
                                                                                      a able to cash, for $2,200
21f           Sheraton, Atlantic City, NJ   MOVSISYAN          7514                  Debit card purchase for $209
09.23.16


            22.     On or about September 24, 2016, an unidentified co-conspirator purchased the

  following PMOs with cloned cards:

Overt         Time/ Location                Conspirator        Bank/credit           Fraudulent Transaction
Act/ Date                                                      union,last four
                                                               di its of card
22a           11:37/ USPO, Sicklerville,    Unknown            Citizens, 2019        Two PMOs, totaling $1,400:
09.24.16      N7                                                                     #24055181763 for $1,000(payee CA
                                                                                     Insurance Co., negotiated 10.12.16);
                                                                                     #24055181774 for $400, negotiated
                                                                                     10.13.16)
                                                               iJMB Bank, 3407       Four PMOs,totalins X2.800:
                                                                                     #24055181785 for $1,000(payee
                                                                                     MOVSISYAN, payor C.G., negotiated
                                                                                     10.11.16);
                                                                                     #24055181796 for $500(payee R.M.,
                                                                                     negotiated 10.07.16);
                                                                                     #24055181807 for $1,000(payee L.T.,
                                                                                     negotiated 10.03.16);
                                                                                     #24055181818 for $300(payee L.T.,
                                                                                     negotiated 10.11.16)




                                                          15
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 16 of 69 Page ID #:19
            Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 16 of 67




      23.   On or about September 24, 2016,the foIlowing transactions were made, using BOA

   accounts in the names of defendants HAMLET TANTUSITYAN and VREZH MOVSISYAN:

Overt        Location                  Holder of BOA      Last four digits of   Transaction
Act/Date                               account            account
23a         BOA ATM,Bensalem           TANTUSITYAN        2475                  $3,680 cash deposit
09.24.16    branch, Bensalem,PA
23b         BOA ATM,Bensalem           Tt1NTUSITYAN       2475                  $1,020 cash deposit
09.24.16    branch, Bensalem,PA
23c         BOA Wilson-Glendale        TANTUSITYAN        2475                  Check no. 116, payable to cash, for
09.24.16    branch, Glendale, CA                                                $3,000, cashed
23d         AvisBudget, Wilmington,    MOVSISYAN          7514                  Debit card purchase for $742
09.24.16    DE

      24.   On or about September 25, 2016, the foIIowing transactions were made, using BOA

   accounts in the names of defendant HAMLET TANTUSITYAN and VREZH MOVSISYAN:

Overt       Location                   Holder of BOA      Last four digits of   Transaction
Act/Date                               account            account
24a         BOA ATM,Bensalem           TANT'USITYAN       2475                  $1,720 cash deposit
09.25.16    branch, Bensalem,PA
24b         BOA ATM,Bensalem           MOVSISYAN          7514                  $1,000 cash deposit
04.25.X6    branch, Bensalem,PA
24c         BOA ATM,Feasterville       MOVSISYAN          7514                  $2,340 cash deposit
09.25.16    branch, Feasterville, PA

      25.   From on or about September 25, 2016 to on or about October 2, 2016, defendant

   ROMAN GRIDJUSKO rented a car from Avis/Budget in Conshohocken, PA,paying $434 for

   the rental with his Wells Fargo Debit Card.

      26.   On or about September 26, 2016, defendants HAMLET TANTUSITYAN and VP~EZH

   MOVSISYAN purchased the following PMO with a cloned card:

Overt       Time/ Location             Conspirator  Bank credit                 Fraudulent Transaction
Act/ Dafe                                           union,last four
                                                    di its of card
26a         13:26/ Rodney Square       TANTUSITYAN, Wells Fargo, 9851           PMO #23491162956 for $800
09.26.16    USPO, Wilminbon, DE        MOVSISYAN                                (negotiated ]0.16.16)




                                                     16
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 17 of 69 Page ID #:20
                  Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 17 of 67




      27.         On or about September 26, 2016,the following transactions were made, using BOA

   accounts in the names of defendants HAMLET TANTUSITYAN and VREZH MOVSISYAN

   and L.T.:

Overt             Location                 Holder ofSOA       Last four digits of   Transaction
Act/Date                                   account            account
27a           BOA ATM,Bensalem             TANI`USITYAN       2475                  $2,800 cash deposit
09.26.16      branch, Bensalem,PA
27b           BOA ATM,Bensalem             TANTUSITYAN        2475                  $2,220 cash deposit
09.26.16      branch, Bensalem,PA
27c           BOA Wilson-Glendale          TANTUSITYAN        2475                  Check no. 118, payable to cash, for
09.26.16      branch, Glendale, CA                                                  $2,000, cashed
27d           BOA Wilson-Glendale          TANTUSITYAN        2475                  Check no. 120, payable to cash, for
09.26.16      branch, Glendale, CA                                                  $1,200, cashed
27e           BOA Wilson-Glendale          TANTUSITYAN        2475                  Check no. 121, payable to cash, for
09.26.16      branch, Glendale, CA                                                  $5,900, cashed
27f           BOA Wilson-Glendale          L.T.               9853                  Deposit of check no. 121, drawn on
09.26.16      branch, Glendale, CA                                                  TANTUSITYAN's BOA account, made
                                                                                     a able to cash, for $5,900
27g           Unknown                      MOVSISYAN          75X4                  Check no. 129, payable to cash, for
09.26.16                                                                            $7,000, netrotiated with Chase account


            28.     On or about September 27, 2016, the following transactions were made, using BOA

   accounts in the names of defendants HAMLET T.ANTUSITYAN and VREZH MOVSISY.AN:

Overt             Location                 Holder of BOA      Last four digits of   Transaction
Act/Date                                   account            account
28a           BOA ATM,Bensalem             TANTUSITYAN        2475                  $5,480 cash deposit
09.27.16      branch, Bensalem,PA
28b           BOA ATM,Bensalem             MOVSISYAN          7514                  $5,320 cash deposit
09.27.16      branch, Bensalem,PA

      29.     On or about September 28, 2016, defendants HAMLET TANTUSITYAN and VREZH

   MOVSISYAN and an unidentified co-conspirator made the following fiaudulent ATM

   withdrawals and purchased the following PMOs with cloned cards for accounts with TD:

Overt         Time/ Location               Conspirator  Bank/credit                 I~'raudulent Transaction
Act/ Date                                               union, last four
                                                        di its of card
29a           08:54/ Wawa,3620 Street      TANTUSITYAN, TD,8842                     Two ATM withdrawals, totalinc $700:
09.28.16      Rd., Bensalem,PA             MOVSISYAN                                Withdrawals for $SOQ,$200
29b           14:10/ USPO, FeasterviIle,   Unknown      TD, 1030                    Two PMOs, totaling $1,500:
09.28.16      PA                                                                    #23923728775 for $1,000(payee
                                                                                    MOVSISYAN, negotiated 10.03.16);
                                                                                    #23923728786 for $500(payee
                                                                                    TAN'I'USITYAN, negotiated 10.03.16)

                                                         17
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 18 of 69 Page ID #:21
             Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 18 of 67




      30.   On or about September 28, 2016, the following transactions were made, using BOA

   accounts in the names of defendants I-iAMLET TANTUSITYAN and VREZH MOVSISYAN

   and L.T.:

Overt          Location                Holder of B OA    Last four digits of    Transaction
Act/Date                               account           account
30a         BOA ATM,Bustleton          TANTUSITYAN       2475                   $2,500 cash deposit
09.28.16    branch, Philadel hia,PA
30b         BOA ATM,Bustleton          L.T.              9853                   $6,180 cash deposit
09.28.16    branch, Philadel hia, PA
30c         BOA, unknown location      L.T.              9853                   $6,180 cash withdrawal
09.28.16
30d         BOA ATM,Feasterville       TANTUSITYAN       2475                   $1,800 cash deposit
09.28.16    branch, Feasterville, PA
30e         BOA Glendale branch,       'I'AN'I'USITYAN   2475                   Check no. 124, payable to cash, for
09.28.16    Glendale, CA                                                        $3,000, cashed
30f         BOA ATM,Feasterville       MOVSISYAN         7514                   $1,280 cash deposit
09.28.16    branch, Feasterville, PA

      31.   On or about September 29, 2016, the following transactions were made, using BOA

   accounts in the names of defendants HAMLET TANTUSITYAN and VREZH MOVSISYAN:

Overt       Location                   Holder of BOA      Last four digits of    Transaction
Act/Date                               account            account
31a         BOA Wilson-Glendale        TANTUSITYAN        2475                  Check no. 119, payable to A.T., for
09.29.16    branch, Glendale, CA                                                $5,700 cashed
31b         Best Western, Bensalem,    MOVSISYAN          7514                  Debit card purchase for $563
09.29.16    PA
31 c        Best Western, Bensalem,    MOVSISYAN          7514                   Debit card purchase for $552
09.29.16    PA
31d         AvisBudget, Wilmington,    MOVSISYAN          7514                   Debit card purchase for $574
09.29.16    DE
31e         American Airlines          TANTUSITYAN        2475                  Debit card purchase Por $505
09.29.16
31f         American Airlines          TANTUSITYAN        2475                  Debit card purchase for $505
09.29.16
31g         American Airlines          TANTUSITYAN        2475                  Debit card purchase for $505
09.29.16

      32.   On or about September 30, 2016, at the BOA Wilson-Glendale branch in Glendale, CA,

  the followuig fiaudulently purchased PMOs,totaling approximately $5,800, were deposited into

  a BOA account ending in 2475, in the name of defendant HAMLET TANTUSITYAN:




                                                  18
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 19 of 69 Page ID #:22
                 Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 19 of 67



Overt          Post Office location of      Date ofPMO         PMO Number            PMO amount
ActlDate      PMO urchase                   Purchase/Purchaser
32a           Federal Station, Newark DE    09.14.16/          23069970090           $1,000
0930.16                                     MOVSISYAN
32b           Newport branch,               09.14.16/          19703990373           $1,000
09.30.16      Wilmington, DE                MOVSISYAN
32c           Ambler,PA                     09.16.16/          2390828512            $1,000
09.30.16                                    Unknown
32d           OIney branch, Philadelphia,   09.16.16!          24007811376           $1,000
09.30.16      PA                            Unknown
32e           East Germantown Station,      09.16.16/          23663289442           $1,000
0930.16       Philadel I~ia, PA             Unknown
32f           West Berlin, NJ               09.21.16/          19596409413           $400
0930.16                                     Unknown
32g           Ellisburg Station, Cherry     09.21.16/          19707885448           $400
09.30.16      Hill, NJ                      Unknown

        33.   On or about September 30, 2016, the following transaction was made, using a BOA

   account in the name of defendant HAMLET TANTUSITYAN:

Overt          Location                     Holder of BOA        Last four digits of Transaction
Act/Date                                    account              account
33a           Unknown                       TANTLTSITYAN         2475                $2,700 cash withdrawal
09.30.16

           34.    On or about October 1, 2016, at an ATM at the BOA Wilson-Glendale branch in

  Glendale, CA, the following fiaudulently purchased PMOs and $1,000 in cash, totaling

  appro~mately $3,500, were deposited into a BOA account ending in 2475, in the name of

  defendant HAMLET TANTUSITYAN:

Overt         Post Office location of       Date of PIVTO        PMO Number          P1VT0 amount
Act/Date      PMO urchase                   Purchase/Purchaser
34a           Federal Station, Newark,      09.14.16/            23069970101         $500
10.01.16      DE                            MOVSISYAN
34b           Ambler,PA                     09.16.16/            23900828523         $500
10.01.16                                    Unknown
34c           GIendora, NJ                  09.20.16/            235020200951        $500
10.01.16                                    Unknown
34d           Little Egg Harbor, NJ         0923.16/             19735957967         $500
10.01.16                                    Unknown
34e           Sicklerville, NJ              09.24.16/            240055181752        $500
10.01.16                                    Unknown




                                                            19
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 20 of 69 Page ID #:23
             Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 20 of 67




           35.   On or about October 1, 2016, at the BOA Wilson-Glendale branch in Glendale, CA,

   the following fiaudulently purchased PMOs,totaling approximately $2,500, were deposited into

   a BOA account ending in 2475, in the name of defendant HAMLET TANTUSITYAN:

Overt         Post Office location of   Date ofPMO           PMO Number    PMO amount
Act/Date     PMO urchase                Purchase/Purchaser
35a          Newport branch,            09.13.16/            19703996065   $500
10.01.16     Wilmintrton, DE            MOVSISYAN
35b          Plymouth Meeting,PA        09.15.16/            19639357571   $500
10.01.16                                Unknown
35c          Roxborough Station,        09.17.16/            22712948267   $500
10.01.16     Philadel hia, PA           Unknown
35d          Bryn Athyn,PA              09.27.16/            23993802033   $SQO
10.01.16                                Unknown
35e          Feasterville,PA            09.27.16/            23923728786   $500
10.01.16                                Unknown

      36.    On or about October 1, 2016, at the BOA Wilson-Glendale branch in Glendale, CA,the

  following fraudulently purchased PMOs,totaling approximately $3,000, were deposited into a

  BOA account ending in 9853, in the name of L.T.:

Overt        Post Office location of    Date ofPMO         PMO Number      P1VI0 amount
Act/Date    PMO urchase                 Purchase/Purchaser
36a         Sicklerville, N7            0924.16/           24055181807     $1,000
10.01.16                                Unknown
36b         TaconyStation,              09.28.16/          19646048068     $1,000
10.01.16    Philadel hia,PA             Unknown
36c         Tacony Station,             0928.16/           24014467462     $1,000
10.01.16    Philadel hia,PA             Unknown

     37.     On or about October 1, ?016, at an ATM at the BOA Wilson-Glendale branch in

  Glendale, CA,the foIlowing fraudulently purchased PMOs,totaling approximately $2,000, were

  deposited into a BOA account ending in 9853, in the name of L.T.:

Overt        Post Office location of    Date ofPMO         PMO Number      PMO amount
Act/Date    PMO urchase                 Purchase/Purchaser
37a         Roxborough Station,         09.17.16/          22712945212     $1,000
10.01.16    Philadel hia, PA            Unknown
37b         Somerton Station,           09.28.16/          23976978434     $1,000
10.01.16    Philadel hia,PA             Unknown
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 21 of 69 Page ID #:24
                Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 21 of 67




          38.     Between on or about October 2, 2016 and on or about October 14, 2016, Co-

  Conspirator 2, using defendant ROMAN GRIDJiJSKO's Wells Fargo Debit Card, deposited, via

  ATM,the following fraudulently purchased PMOs,totaling $6,900, into defendant

  GRIDJLTSKO's Wells Fargo account, ending in 4625:

Overt Act       Date of        Location of                       PMO #                         Total of Deposited
                De osit        De osit/De ositor                                               PMOs
38a             10.02.16       Wells Fargo, 8200 Roosevelt       #23977768217 (purchased by    $2,400(3 PMOs}
                               Blvd., Philadelphia,PA            TANTUSITYAN on 09.13.16);
                                                                #24014467440(purchased by
                                                                co-conspirator on 0928.16);
                                                                 #23631889645 (purchased by
                                                                co-cons irator on 09.21.16)
38b             10.04.16       Wells Fargo, 10168 Bustleton     #19707885461 (purchased by     $1,800(3 PMOs)
                               Ave., Philadelphia, PA           co-conspirator on 09.21.16);
                                                                #23082045344(purchased by
                                                                co-conspirator on 09.16.16);
                                                                #23583591821 (purchased by
                     •                                          co-cons irator an 09.19.16)
38c             10.08.16       We1Js Fargo, 8200 Roosevelt      #24014467451 (purchased by     $300 (1 PMO)
                               Blvd., Philadel hia, PA          co-cons irator on 09.28.16)
38d             10.10.16       Wells Fargo, 8200 Roosevelt      #23663289407 (purchased by     $1,400(2PMOs)
                               Blvd., Philadelphia,PA           co-conspirator on 09.19.16)
                                                                #23583591832(purchased by
                                                                co-cons irator on 09.19.16)
38e             10.14.16       Wells Fargo, 10168 Bustleton     #19566437905 (purchased by     $1,000(1 PMO)
                               Ave., Philadel hia, PA           co-cons irator on 09.19.16)

        39.    On or about October 4, 2016, at a BOA Bustleton Avenue branch ATM in Philadelphia,

  PA,$1,620 in cash was deposited into a BOA account ending in 9853, in the name of L.T., with

  a Pennsylvania address associated with Co-Conspirator 1 written on the deposit slip.

        40.    Between on or about October 4, 2016 and on or about October 14, 2016, the following

  cash withdrawals, totaling approximately $16,150, were made from a BOA account ending in

  9853, ui the name of L.T.:

Overt         Date of c~zthdrawal      Location               Withdrawal amount
Act
40a           10.04.16                 Unknown               $3,000
40b           10.05.16                 Unknown               $2,000
40c           10.06.16                 Unknown               $1,000
40d           10.13.16                 Unknown               $5,000
40e           10.14.16                 Unknown               $5,150



                                                         21
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 22 of 69 Page ID #:25
             Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 22 of 67




      41.    On or about October 6, 2016, at a Wells Fargo ATM, 10168 Bustleton Avenue,

   Philadelphia, PA, and using defendant ROMAN GRIDJUSKO's Wells Fargo Debit Card, Co-

   Conspirator 2 withdrew $300 from defendant GRIDJiJSKO's Wells Fargo account, ending in

   4625.

      42.    On or about October 13, 2016, at a BOA Bustleton Avenue branch ATM in

   Philadelphia, PA,$4,120 in cash was deposited into a BOA account ending in 9853, in the name

   of L.T.

      43.    On or about October 14, 2016, at a BOA Bustleton Avenue branch ATM in

   Philadelphia, PA,$5,150 in cash was deposited into a BOA account ending in 9853, in the name

   of L.T., with Pennsylvania address associated with Co-Conspirator 1 written on the deposit slip.

      44.    From on or about October 29, 2016 to on or about November 5, 2016, defendant

   ROMAN GRIDNSKO rented cars fiom AvisBudget at the Trenton, NJ airport, paying $1,404

   for the rentals with his Wells Fargo Debit Card.

      45.    On or about October 31, 2016, unidentified co-conspirators purchased the following

  PMOs with cloned cards for accounts with BB&T and Mutual CU:

Overt        Time/ Location            Conspirator            Bank credit        Fraudulent Transaction
Act/ Date                                                     union, last four
                                                              di its of card
45a          11:05/ Federal Station    Unknown                BB&T,2980          Three PMOs,totaling $2,500:
10.31.16     USPO, Newark, DE                                                    #23069963575 for $1,000(negotiated
                                                                                 12.05.16);
                                                                                 #23069963586 for $500(payee L.T.,
                                                                                 negotiated 11.08.16);
                                                                                 #23069963597 for $1,000 (negotiated
                                                                                 12.05.I6)
45b          13:26/ Federal Station    Unknown                Mutual CU,2864     #23069973216 for $400(payee
10.31.16     USPO, Newark, DE                                                    GRID7USK0, negotiated 11.14.16)




                                                     f►•y1.
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 23 of 69 Page ID #:26
             Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 23 of 67




       46.   On or about October 31, 2016, the following transaction was made, using a BOA

   account, in the name of defendant HANII~ET TANTUSITYAN:

Overt        Location                 Holder of BOA      Last Four digits of    Transaction
Act/Date                              account            account
46a          BOA ATM,East Leesburg    TANTUSITYAN        2475                   $3,460 cash deposit
10.31.16     branch, Leesbur , VA

       47.   On or about November 1, 201.6, unidentified co-conspirators purchased the following

   PMOs with cloned cads for accounts with BB&T,PNC,Wells Fargo and M&T:

Overt        Time/ Location            Conspirator     Bank/credit             Fraudulent Transaction
Act/ Date                                              union, last four
                                                       di 'ts of card
47a          10:26/ Leesburg USPO,     Unknown         BB&T,7295               Three PMOs,totaling $2.500:
11.01.16     Leesburg, VA                                                      #21701837046 for $1,000(payee M.K.,
                                                                               negotiated 12.05.16);
                                                                               #21701837057 for $500(payee M.K.,
                                                                               negotiated 11.16.16);
                                                                               #21701837068 for $1,000(payee L.T.,
                                                                               negot9ated 11.14.16);
                                                       PNC,9285                PMO #21701837070 for $900 (payee
                                                                               B.R., negotiated 12.05.16)
47b          10:561 Downtown USPO,    Unknown          BB&T,7295               Three PMOs, totaling $2,500:
1 1.01.16    Leesburg, VA                                                      #24102370855 for $1,000(payee Co.
                                                                               A, negotiated 12.07.16);
                                                                               #24102370866 for $500(payee J.R.,
                                                                               negotiated 01.10.17);
                                                                               #241Q2370877 for $1,000(payee L.T.,
                                                                               negotiated 11.08.16)
47c          11:31/ Ashburn USPO,     Unknown          PNC,9285                PMO #24042703487 for $900 (payee
1 1.01.16    Ashburn, VA                                                       GRIDJUSKO, negotiated 11.14.16)
                                                       Wells Fargo,5717        Two PMOs, totaling $1,500:
                                                                               #23640244874 for $1,000, payee L.T.,
                                                                               negotiated 1 l.08.Z6);
                                                                               #23640244885 for $500(payee M.K.,
                                                                               negotiated 11.16.16)
47d          14:40/ Herndon USPO,     Unknown          M&T,7756                PMO #24043308085 for $90Q (payee
11.01.16     Herndon, VA                                                       GRID7USK0, negotiated 11.14.16)

      48.    On or about Novembez 1, 2016, the following transactions were made, using a BOA

   account in the name of defendant HAMLET TANTUSITYAN:




                                                 23
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 24 of 69 Page ID #:27
                  Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 24 of 67



 Overt            Location                   Holder of BOA     Last four digits of Transaction
 ActlDate                                    account           account
 48a          BOA Clocktower branch,         TANTUSITYAN       2475                $3,140 cash deposit
 11.01.16     Herndon, VA

48b           BOA Glendale branch,           TANTUSITYAN       2475                Check no. 125, payable to A.T., for
11.01.16      Glendale, CA                                                         $3,000, cashed
48c           BOA Wilson-GIendale            TANTUSITYAN       2475                Check no. 126, payable to cash, for
1 1.01.16     branch, Glendale, CA                                                 $1,800, cashed

       49.    On or about November 2, 2016, the following transactions were made, using BOA

   accounts in the name of defendants HAMLET TANTUSITYAN and VREZH MOVSISYAN and

   L.T.:

Overt             Location                   Holder of BOA     Last four digits of Transaction
Act/Date                                     account           account
49a           BOA Duke St. branch,           MOVSISYAN         2475                $1,780 cash deposit
11.02.16      Alexandria, VA
49b           Comfort Suites, Leesburg,      TANTUSITYAN 2475                      Debit card purchase of $130
11.02.16      VA
44c           BOA Alexandria branch,         L„~j',            9853                $7,500 cash deposit
11.02.16      Alexandria, VA
49d           BOA, Unknown location          L_T.             9853                 $7,500 cash withdrawal
11.02.16

            50.     On or about November 3, 2016, unidentified co-conspirators purchased the following

   PMOs with cloned cards for accounts with BB&T,BMSB, Citizens and Navy FCU:

Overt         Time!Location                  Conspirator     Bank credit         Fraudulent Transaction
Act/ Date                                                    union, last four
                                                             di its of card
SOa           10:32! Alexandria-Fairfax      Unknown         BB&T, 1581          PMO #23295034 for $400(payee
1 1.03.16     Station, Alexandria, VA                                            GRIDJUSKO, negotiated 11.14.16)
SOb           15:09/ Arlinbon- Shirlington   Unknown         Citizens, 6103      Three PMOs,totaling $2,700:
11.03.16      USPO, Arlington, VA                                                #19670917318 for $900(payee L.T.,
                                                                                 negotiated 11.08.16);
                                                                                 #19670917320 for $900(payee L.T.,
                                                                                 negotiated 11.08.16);
                                                                                 #19670917331 for $900(payee J.B.,
                                                                                 negotiated 01.17.17);
                                                             BMSB,5462           Three PMOs,totaling $2,200:
                                                                                 #19670917342 for $1,000(payee L.T.,
                                                                                 negotiated 11.08.16);
                                                                                 #19670917353 for $300(payee
                                                                                 MOVSISYAN, negotiated 11.21.16);
                                                                                 #19670917364 for $900(payee
                                                                                 MOVSISYAN, negotiated 11.21.16)
SOc           13:52/ Arlinbon USPO,          Unknown         Navy FCU,2234       #23096191037 for $700(payee
11.03.16      Arlington, VA                                                      GRIDJUSKO, negotiated 11.16.16)


                                                       24
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 25 of 69 Page ID #:28
              Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 25 of 67




       51.    On ox about November 3, 2016, the following transactions were made, using BOA

    accounts in the name of defendants HAMLET TANTUSITYAN and VREZH MOVSISYAN and

   L.T.:

Overt             Location                Holder of BOA        Last four digits of ~'ransaction
ActJDate                                  account              account
51 a          BOA Duke St. branch,        'j'AI~jTLJSgyAN      2475                $6,240 cash deposit
11.03.16      Alexandria, VA
Slb           BOA Duke St. branch,        'I'~'j'iJS13Y~ 2475                      $1,400 cash deposit
11.03.16      Alexandria, VA
51c           BOA Duke St. branch,        MOVSISYAN            7514                $2,460 cash deposit
1 1.03.16     Alexandria, VA
Sld           BOA Duke St. branch,        MOVSISYAN            7514                $1,900 cash deposit
11.03.16      Alexandria, VA
SIe           BOA,Unknown location        L,T,                 9853                $1,070 cash withdrawal
11.03.16

            52.     On or about November 5, 2016, defendant ROMAN GRIDNSKO paid $369 for a

   room at the Springhill Suites in Alexandria, VA, with his Wells Fargo Debit Card.

            53.     On or about November 4, 2016, Viatcheslav Bazaev and unidentified co-conspirators

   purchased the following PMOs with cloned cards for accounts with Navy FCU,PNC, Wells

   Fargo, and M&T:

Overt         Time/ Location              Conspirator        Bank credit         Fraudulent Transaction
Act1 Date                                                    union, last four
                                                             di its of card
53a           10:53/ USPO, Springfield,   Viatcheslav        Navy FCU, 1414      #19588625594 for $900(payee R.R.,
1 1.04.16     VA                          Bazaev                                 ne otiated 11.13.17)
53b           11:59/ Alexandria Maia      Unknown            M&T,7756            PMO #19547548560 for $500 (payee
1 1.04.16     USPO, Alexandria, VA                                               GRIDNSKO,netrotiated 11.16.16)
53c           12:321 Alexandria-Fairfax   Unknown            M&T,7756            Two PMOs, totaling $1,000:
11.04.16      USPO, Alexandria, VA                                               #23295035002 for $500(payee
                                                                                 GRLDJUSKO, negotiated 11.16.16);
                                                                                 #23295035013 for $500(payee
                                                                                 GRIDJIJSKO, negotiated 11.16.16)
53d           13:52/ Arlington-           Unknown            PNC, 8793           PMO #2365534774 for $900(payee
11.04.16      Buckingham USPO,                                                   MOVSISYAN, negotiated 11.25.16)
              Arlington, VA                                  Wells Fargo, 9971   Three PMOs, totaling $2,500:
                                                                                 #23655348516 for $1,000(payee L.T.,
                                                                                 negotiated 11.08.16);
                                                                                 #23655348527 for $500(payee L.T.,
                                                                                 negotiated 11.08.16);
                                                                                 #23655348538 for $1,000(payee M.K.,
                                                                                 negotiated 12.05.16)



                                                        25
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 26 of 69 Page ID #:29
             Case 2:19-cr-00368-PD            Document 43 Filed 06/27/19 Page 26 of 67




      54.   On or about November 4, 2016, the following transactions were made, using BOA

   accounts in the names of defendant HAIVII,ET TANTUSITYAN and L.T.:

Overt        Location                    Holder of BOA    Last four digits of Transaction
Act/Date                                 account          account
54a         BOA Wilson-Glendale          TANTUSITYAN      2475                Check no. 129, payable to A.T., for
11.04.16    branch, Glendale, CA                                              $5,500, cashed
54b         Springhill Suites,           TANTUSITYAN      2475                Debit card purchase of $1,180
11.04.16    Alexandria, VA
54c         American Airlines            TANTUSITYAN 2475                      Debit card purchase of $562
11.04.16
54d         BOA Arlington branch,        Z„'I',           9853                $7,300 cash deposit
11.04.16    Arlin Eton, VA
54e         BOA, Unknown location        j_,,'j'.         9853                $7,200 cash wifl~drawal
1 1.04.16

      55.   On or about November 5, 2016, the following transaction was made, using a BOA

   account in the name of defendant HAMLET TANTUSITYAN:

Overt       Location                     Holder of BOA    Last four digits of Transaction
Act/Date                                 account          account
SSa         BOA Alexandria branch,       TANTUSITYAN      2475                $2,000 cash deposit
11.05.16    Alexandria, VA

      56.   On or about November 6, 2016, the following transaction was made, using a BOA

   account in the name of L.T.:

Overt       Location                     Holder of BOA    Last four digits of Transaction
Act/Date                                 account          account
56a         BOA Duke St. branch,         j_,,'j',         9853                $2,960 cash deposit
11.06.16    Alexandria, VA

      57.   On or about November 7, 2016, the following transaction was made, using a BOA

  account in the name of defendant VREZH MOVSISYAN:

Overt       Location                     Holder of BOA    Last four digits o£ Transaction
Act/Date                                 account          account
57a         AvisBudget, Dulles Airport   MOVSISYAN        7514                Debit card purchase of$424
11.07.16

      58.   On or about November 8, 2016, at the BOA Wilson-Glendale branch in Glendale, CA,

  the following fraudulently purchased PMOs, totaling appro~mately $3,000, were deposited into

  a BOA account, ending in 9853, in the name of L.T.:


                                                    26
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 27 of 69 Page ID #:30
                Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 27 of 67




 Overt Act      Post Office location of      Date ofPMO         PMO Number            PMO amount
               PMO urcbase                   Purchase/Purchaser
58a            Frederick, NID                10.31.16/          19691585550           $1,000
                                             Unknown
58b             Leesburg Downtown            11.O1.I6/          24102370877           $1,000
                Starion, Leesbur , VA        Unknown
58c             Ashburn, VA                  11.01.16/          23640244              $1,000
                                             Unknown

         59.    On or about November 9, 2016, the following transaction was made, using a BOA

      account in the name of defendant HAMLET TANTUSITYAN:

Overt Act       Location                     Holder of BOA     Last four digits of   Transaction
                                             account           account
59a            Springhill Suites,            TANTUSITYAN       2475                  Debit card purchase of $1,180
11.09.16       Alexandria, VA

        60.     From on or about November 9, 20I6 to on ox about November 23, 2016, defendant

      ROMAN GRIDNSKO rented a car from AvisBudget in Conshohocken,PA, paying $883 for

   the rental with his Wells Fargo Debit Card.

        61.     On or about November 10, 2016, the following transactions were made, using a BOA

      account in the name of L.T.:

Overt           Location                     Holder of BOA     Last four digits of   Transaction
Act/Date                                     account           account
61a            BOA Bustleton branch,         I,_'I'.           9853                  $5,000 cash deposit
11.10.16       Philadel hie, PA
61b            BOA, Unknown location         L,'~j',          9853                   $5,000 cash withdrawal
11.10.16

        62.    On or about November 13, 2016, at the Wells Fargo Roosevelt Boulevard branch in

  Philadelphia, PA, defendant ROMAN GRIDJLTSKO deposited the following fraudulently

  purchased PMOs,totaling approximately $2,400, into his WeIls Fargo account ending in 4625:

Overt Act       Post Office location of      Date of PMO        PMO Number           PMO amount
               PMO urchase                   Purchase/Purchaser
62a            Federal Station, Newark,      10.31.16/          23069973216          $400
               DE                            Unknown
62b            Finance Station, Arlington,   11.03.16/          19670921504          $400
               VA                            Unknown
62c            George Mason Finance          11.04.16/          19567365445          $500
               Station, Alexandria, VA       Unknown



                                                        27
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 28 of 69 Page ID #:31
             Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 28 of 67




 Overt Act    Post Office location of   Date ofPMO         I'MO Number       PMO amount
             PMO urchase                Purchase/Purchaser
 62d         Sprinbeld-West,            11.04.16/          23533015645       $600
             S rin field, VA            Unknown
 62e         Jefferson Manor branch,    11.05.16/          24146981223       $500
             Alexandria, VA             Unknown

          63.   From on or about November 17, 2016 to on or about November 19, 2016, defendant

   ROMAN GRIDJUSKO rented a car from AvisBudget in Conshohocken,PA, paying $167 for

   the rental with his Wells Fargo Debit Card.

          64.   From oil or about November 20, 2016 to on or about November 25, 2016, defendant

   ARMEN SAHAKYAN, using an address in Burbank, CA,rented a car from AvisBudget at

   Philadelphia International Airport, paying $421 for the rental with a Chase Visa credit card,

   ending in 8071.

          65.   From on or about November 23, 2016 to on or about December 4, 2016, defendant

   ROMAN GRIDNSKO rented cars from AvisBudget in Conshohocken,PA, paying $1,390 for

   the rentals with his Wells Fargo Debit Card.

          66.   From on or about November 20, 20X6 to on or about November 23, 2016, defendants

   ARMEN SAHAKYAN and ROMAN GRIDJUSKO and Co-Conspirator 2 each paid for, and

  stayed in, rooms at the Home2Suites hotel, 975 E. Lancaster Ave., Downingtown,PA:

             a. Defendant SAHAKY.AN paid $464 for four nights, using a Chase Visa card, ending

  in 8071;

             b. Co-Conspuator 2 paid $261 in cash for three nights, and provided a Capital One

  Mastercard, ending in 8604, as security; and

             c. Defendant GRIDJUSKO paid $1~6 for two nights, using his Wells Fargo Debit

  Card.
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 29 of 69 Page ID #:32
                  Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 29 of 67




            67.    On or about November 21, 2016, defendants ARMEN SAHAKYAN and ROMAN

   GRIDJUSKO made the following fraudulent ATM withdrawals with cloned cards for accounts

   with Diamond CU,and Bellco CU:

Overt         Time/Location                 Conspirator        Bank credit        Fraudulent Transaction
Acd Date                                                       union,last four
                                                               di its of card
67a           09:121 Wawa, 100 Wallace      SAHAKYAN           Diamond CU, 8004   Two $500 ATM withdrawals
11.21.16      St., DowninPtown,PA
67b           10:49/ Wawa, 1050 West        GRIDJUSKO          Diamond CU,3018    $500 & $300 ATM withdrawals
11.21.16      Chester Pike, West Chester,
              PA
67c           10:59/ Wawa,750 N.            SAHAKYAN           Bellco FCU,5566    $500 & $l00 ATM withdrawals
11.21.16      Pottstown Pike, Exton,PA

      68.     On or about November 21, 2016, defendant ARMEN SAHAKYAN purchased the

   following PMOs with cloned cards for accounts with Fulton and Vist:

Overt         Time/ Location                Conspirator        Bankkredit         Fraudulent Transaction
Acd Date                                                       union, last four
                                                               di its of card
68a           14:40! USPO, Exton, PA        SAHAKYAN           Vist, 2704         Two PMOs, totaling $1.960:
11.21.16                                                                          #24140802666 for $1,000(payee
                                                                                  SAHAKYAN, negotiated 11.28.16);
                                                                                  #24140802677 for $960(payee
                                                                                  SAHAKYAN, negotiated 11.28.16)
68b           15:06/ USPO, West Chester,    SAHAKYAN           Fulton, 7012       Two PMOs, totaling $1,955:
1121.16       PA                                                                  #23962983401 for $1,000(payee
                                                                                  SAHAKYAN,negotiated 11.28.16);
                                                                                  #23962983412 for $955 (payee
                                                                                  SAHAKYAN,ne otiated 11.28.16)

      69.     On or about November 22, 2016, defendant ROMEIN GRIDJUSKO and Viatcheslav

   Bazaev made the following fraudulent ATM withdrawals with cloned cards for accounts with

   Diamond CU and BB&T:

Overt         Time/Location                 Conspirator        Bank credit        Fraudulent Transaction
Actl Date                                                      union,last four
                                                               di its of card
69a           08:26/ Wawa, 100 Wallace      Bazaev             Diamond CU,7021    $500 & $20 ATM withdrawals
11.22.16      St., Downingtown,PA
69b           11:11/ Wawa,2E. Rhoads        GRTDJUSKO          Diamond CU,6001    $300 & $500 ATM withdrawals
11.22.16      Ave., West Chester, PA
69c           11:58/ Wawa, IOS W.King       Bazaev             BB&T,8356          $970 ATM withdrawal
1 1.22.16     St., Malvern,PA
69d           13:30/ Wawa, 10 Liberty       Bazaev             Diamond CU,7033    $200 & $100 ATM withdrawals
1 1.22.16     Blvd_, Malvern,PA

                                                          29
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 30 of 69 Page ID #:33
              Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 30 of 67




        70.    On or about November 22, 2016, defendant ARMEN SAHAKYAN, Viatcheslav

    Bazaev and unidentified co-conspirators purchased the following PMOs with cloned cards for

      accounts with Santander, Fifth Third, Diamond CU,Eppic, M&T,New Century, aild MSD FCU:

 Overt        Time/ Location               Conspirator         Bank/credit          Fraudulent Transaction
 Acd Date                                                      union,last four
                                                               di its of card
 70a          11:32/ Malvern-Frazer        Bazaev              Santander, 0277   PMO #23216961565 for $300(payee
 11.22.16     USPO, Malvern,PA                                                   SAHAKYAN,ne otiated 11.28.16)
 70b          11:58/ USPO, West Chester,   SAHAKYAN           Fifth Third, 8325  Two PMOs,totaling $1,255:
 11.22.16     PA                                                                 #23962984402 for $1,000(payee
                                                                                 SAHAKYAN,negotiated 11.28.16);
                                                                                #23962984413 for $255 (payee
                                                                                 SAHAKYAN,neQoriated 11.28.16)
 70c          12:23/ USPO,Exton,PA         SAHAKYAN           Diamond CU,0003 Two PMOs, totaling $1,255:
 11.22.16                                                                       #24140801880 for $1,000;
                                                                                #241408018891 for $255
 70d          12:39/ Malvern-Frazer        SAHAKYAN           Diamond CU,0003 Two PMOs, totaling $1,255:
 1122.16      USPO, Malvern,PA                                                  #23216961598 for $1,000(payee
                                                                                SAHAKYAN,negotiated 11.28.16);
                                                                                #23216961600 for $255 (payee
                                                                                SAHAKYAN,neQodated 11.28.16};
70e           14:06/ USPO,Paoli,PA         Unknown            Eppic, 1619       PMO #22726570678 for $600(payee
1 1.22.16                                                                       H.S., negotiated 11.28.16)
70f           14:22, USPO, Berwyn,PA       Unknown            M&T,9202          'T'hree PMOs, totalintr $1,900:
1122.16                                                                         #23660449402 for $1,000(payee
                                                                                SAHAKYAN, negotiated 11.28.16);
                                                                                #23660449413 for $200(payee
                                                                                SAHAKYAN, negotiated 11.28.16);
                                                                                #23660449424 for $700 (payee
                                                                                SAHAKYAN, negotiated 11.28.16)
70g           14:47/ USPO,Devon,PA         Unknown            New Century, 1910 PMO #23140498320 for $600(payee
11.22.16                                                                        H.S., negotiated 11.28.16)
70h           16:19/ USPO, Valley Forge,   Unknown            MSD FCU               Two PMOs,totaling $755:
1 1.22.16     PA                                                                    #19664345632 for $500 (payee
                                                                                    SAHAKYAN, negotiated 11.28.16);
                                                                                    #23216961600 for $255 (payee
                                                                                    SAHAKYAN,ne otiated 11.28.16)

       71.    On or about November 23, 2016, an unidentified co-conspirator purchased the

   following PMO with a cloned card for an account with Fust National:

Overt         Time/ Location               Conspirator        Bank credit           Fraudulent Transaction
Act/ Date                                                     union,
                                                              last four digits of
                                                              card
71a           15:04/ USPO,Plymouth         Unknown            First National,       #19639358774 for $600(payee H.S.,
1 1.23.16     Meeting,PA                                      6084                  negotiated 11.28.16)


                                                         30
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 31 of 69 Page ID #:34
              Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 31 of 67




        72.    On or about November 23, 2016, defendant ROMAN GRIDJi1SK0 and Viatcheslav

   Bazaev made the following fraudulent ATM withdrawals with cloned cards for accounts with

      Diamond CU and BB&T:

 Overt         Time/Location                 Conspirator    Bank/credit           Fraudulent Transaction
 Act/ Date                                                  union,
                                                            last four digits of
                                                            card
72a           09:54/ Wawa, 1050 West         GRIDNSKO       Diamond CU, 1005      Two $500 ATM withdrawals
11.23.16      Chester Pike, West Chester,                   Diamond CU,2015       Two $500 ATM withdrawals
              PA
72b           11:10/ Wawa, 1195              Bazaev         Riverfront CU,        $500 ATM withdrawal
1 1.23.16     Pottstown Pike, West                          1641
              Chester, PA

        73.   On or about November 28, 2016, at a Wells Fargo branch in Burbank, CA, defendant

   ARMEN SAHAKYAN and H.S. deposited the following fraudulently purchased PMOs,totaling

   approximately $1,700, into SAHAKAYAN's Wells Fargo checking account, ending in 6134:

Overt Act     Post Office Iocation of       Date ofPMO         PMO Nunnber         PMO amount
              PMO urchase                   Purchase/Purchaser
73a           Berwyn,PA                     11.22.16/          23660449402         $1,000
                                            Unknown
73b           Berwyn,PA                     11.22.16/          23660449424         $700
                                            Unknown

       74.    On ox about November 28, 2016, at a Wells Fargo branch in Burbank, CA, defendant

   ARMEN SAHAKYAN and H.S. deposited the following fraudulently purchased PMOs,totaling

   approximately $1,800, into H.S.'s Wells Fargo checking account, ending in 7845:

Overt Act      Post Office location of      Date ofPMO         PMO Number          PMO amount
              PMO urchase                   Purchase/Purchaser
74a           Plymouth Meeting,PA           11.23.16/          19639358774         $600
                                            Unknown
74b           Paoli, PA                     11.22.16/          22726570678         $600
                                            Unknown
74c           Devon,PA                      11.22.16/          23140498320         $600
                                            Unknown

       75.    On or about November 28, 2016, immediately after depositing the three fraudulently

   purchased PMOs,totaling $1,800, defendant ARMEN SAHAKYAN and H.S. withdiew $1,800

  from H.S.'s Wells Fargo account.

                                                       31
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 32 of 69 Page ID #:35
                 Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 32 of 67




           76.    From on or about December 4, 2016 to on orrabout December 10, 2016, defendant

   ARMEN SAHAKYAN,using an address in Burbank, CA,rented a car from AvisBudget at

  Philadelphia International Airport, paying $551 for the rental with a Chase Visa credit card,

   ending in 0492.

           77. From on or about December 4, 2016 to on or about December 6, 2016, defendant

   ROMAN GRIDJiJSKO rented a car from Avis/Budget in Conshohocken,PA,returning the car

   to AvisBudget at the Baltimore-Washington Airport, and paying $709 for the rental with his

   Wells Fargo Debit Card.

           78.    On or about December 5, 2016, unidentified co-conspirators purchased the following

  PMOs with cloned cards for accounts with Wells Fargo and Navy FCU:

Overt        Time/ Location              Conspirator        Bank credit           Fraudulent Transaction
Acb Date                                                    union,
                                                            last four digits of
                                                            card
78a          10:57/ Alexandria-George    Unknown            Navy FCU, 2783        Three PMOs totaling $2.500:
12.05.16     Mason Finance USPO,                                                  #1956,7367471 for $1,000, negotiated
             Alexandria, VA                                                       I2.13.16);
                                                                                  #19567367482 for $500(payee Co. B,
                                                                                  negotiated 12.13.16);
                                                                                  #19567367493 for $1,000(payee L.T.,
                                                                                  negotiated 12.07.16);
78b          15:43/ Alexandria-Potomac   Unknown            Navy FCU, 1816        Two PMOs, totaling $1,100:
12.05.16     Finance USPO, Alexandria,                                            #195673106580 for $1,000(payee
             VA                                                                   MOVSISYAN, negotiated 12.16.16);
                                                                                  #195673]06591 for $100(payee
                                                                                  MOVSISYAN, negotiated 12.16.16)
                                                            Wells Fargo, 3594     Two PMOs, totalino- $1,500:
                                                                                  #19567310613 for $500(payee L.A.,
                                                                                  negotiated 12.08.16);
                                                                                  #19567310624 for $1,000(payee Co. B,
                                                                                  negotiated 12.13.16);




                                                       32
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 33 of 69 Page ID #:36
             Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 33 of 67




       79.   On or about December 6, 2016, unidentified co-conspirators purchased the foI.lowing

    PMOs with cloned cards for accounts with Wells Fargo:

 Overt       'Time/Location                 Conspirator    Bank credit           Fraudulent Transaction
 Act/ Date                                                 union,
                                                           last four digits of
                                                           card
 79a         111:43/ Alexandria Jefferson   Unknown        Wells Fargo, 8325     Three PMOs totaling $2.500:
 12.06.16    Manor branch USPO,                                                  #24146978771 for $1,000, payee H.S.,
             Alexandria, VA                                                      negotiated 12.13.16);
                                                                                 #24146978782 for $500(payee H.S.,
                                                                                 negotiated 12.13.16);
                                                                                 #24146978793 for $1,000(payee L.A.,
                                                                                 negotiated 12.08.16);
                                                           Wells Fargo, 8586     Two PMOs, totaling $2,000:
                                                                                 #24146986127 for $1,000(payee L.T.,
                                                                                 negotiated 12.07.16);
                                                                                 #24146986138 for $1,000(payee L.T.,
                                                                                 negotiated 12.07.16)
 79b         15:35/ Arlington-Roslyn        Unknown        Wells Fargo, 2403     Three PMOs,totaling $2,500:
 12.06.16    Station, Arlington, VA                                              #23975834141 for $100(payee Co. B,
                                                                                 negotiated 12.13.16);
                                                                                  #23975834152 for $500(payee Co. B,
                                                                                 negotiated 12.13.16);
                                                                                 #23975834152 for $1,000(payee L.T.,
                                                                                 negotiated 12.07.16);

      80.    From on or about December 6, 2016 to on or about December 12, 2016, defendant

   ROMAN GRIDJUSKO rented a car from AvisBudget at the Baltimore-Washington Airport,

   returning the car to AvislBudget in Conshohocken,PA, and paying $709 for the rental with his

   Wells Fargo Debit Card.

      81.    On or about February 5, 2017, at Payless Rental Car on Byberry Road, Philadelphia,

   PA, accompanied by defendants HRACHYA GYULUMYAN and HAMLET TANTUSITYAN,

   defendant GEVUSH GABRIELYAN, providing an address in North Hollywood, CA, rented a

   green Toyota Corolla and DAVIT DALDUMYAN,providing an address in Van Nuys, CA,

   rented a black Toyota Corolla.




                                                      33
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 34 of 69 Page ID #:37
             Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 34 of 67




      82.   On or about February 6, 2017, defendant GEVUSH GABRIELYAN,using the name

   Gewsh Gabriel, rented rooms 506 and 507 at the Holiday Inn, located at 3327 Street Road,

  Bensalem,PA ("the Bensalem Holiday Inn").


      83.   On or about February 6, 2017, defendants HAMLET TANTUSITYAN and DAVIT

   DALDUMYAN and unidentified co-conspirators purchased the following PMOs with cloned

   cards for accounts with CPFCU, M&T,Dexsta FCU,BB&T,and WSF5:

Overt       Time/ Location                Conspirator         Bank/credit            Fraudulent Transaction
Act/ Date                                                     union,
                                                              last four digits of
                                                              card
83a         12:50/ Philadelphia-          Unknown             CPFCU,8749             Three PMOs totaling $2,500:
02.06.17    Fairmount USPO,                                                          #24283135721 for $1,000;
            Philadelphia, PA                                                         #24283135732 for $500 negotiated
                                                                                    03.13.17);
                                                                                    #24283135743 for $1,000(payee R,P.,
                                                                                     negotiated 03.13.17);
83b         15:14/ Philadelphia-Snyder    TANTUSITYAN         M&T,0421               Two PMOs,totaling $1,500:
02.06.17    PIaza Finance USPO,           DALDUMYAN                                 #24294132955 for $1,000;
            Philadelphia, PA                                                        #24294132966 for $500(negotiated
                                                                                    03.13.17)
83c         17:14/ Philadelphia-William   Unknown             Dexsta,4274           PMO #242353071975 for $1,000
02.06.17    Penn Annex USPO,                                                        (payee Tile Co., payor D.S., negotiated
            Philadelphia, PA                                                         03.13.17);
                                                              BB&T,0587             PMO #242353071986 for $1,000
                                                                                    (payee Tile Co., payor D.S., negotiated
                                                                                    03.13.17);
                                                              WSFS,3686             PMO #242353071986 for $800




                                                        ~i~
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 35 of 69 Page ID #:38
             Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 35 of 67




      84.    On or about February 6, 2017, defendants HANIL,ET TANTUSITYAN,DAVIT

   DALDUMYAN,HRACHYA GYULUMYAN and GEVUSH GABRIELYAN made and

   attempted to make the following fraudulent ATM transactions with cloned cards for WSFS

   accounts:

Overt        Time/Location                  Conspirator        Bank/credit           Fraudulent Transaction
Act/ Date                                                      union,
                                                               lastfour digits of
                                                               card
84a          11:13/ 7-11, 1034-38           DALDUMYAN/         WSFS, 8884            $200, $100 attempted withdrawals
02.06.17     Washin;ton Ave.,               TANTUSITYAN        WSFS, 1844            $200 attempted withdrawal
             Philadelphia,PA                                   WSFS,0241             $400, $200 attempted withdrawals; $60
                                                                                     withdrawal
84b          12:55/ Wawa,3744 Spruce        GYiJI.LTMYAN       WSFS,5021             $400 withdrawal
02.06.17     St., Philadelphia, PA

84c          14:47/ Wawa, 1602-04           DALDUMYAN/         WSFS, 1217            $100 withdrawal, $500 attempted
02.06.17     Delaware Ave., Philadelphia,   TANTUSITYAN                              withdrawal
             PA
84d          BB&T, I01 Ft. Washington       GYiJI,IJMYAN       WSFS,0201             Balance inquiry
02.06.17     Ave., Ft. Washington,PA
84e          BB&T,275 W. Moreland           GABRIELYAN         WSFS,8213             $400, $100 attempted withdrawals
02.06.17     Rd., Willow Grove,PA

      85.    On or about February 7, 2016, an unidentified co-conspirator purchased the following

  PMOs with a cloned card for a BB&T account:

Overt        Time/ Location                 Conspirator        Bank credit           Fraudulent Transaction
Acfi/ Date                                                     union,
                                                               last four digits of
                                                               card
85a          12:50/ USPO, Langhorne,        Unknown            BB&T,6551             Two PMOs to[alin~ $2,000:
02.07.17     PA                                                                      #23519239086 for $1,000(payee Tile
                                                                                     Co., payor D.S., negotiated 03.13.17);
                                                                                     #23519239097 for $1,000(payee Tile
                                                                                     Co., a or D.S., negotiated 03.13.17)


      86.    On or about February 8, 2017, defendants GEVUSH GABRIELYAN and DAVIT

  DALDUMY.AN and unidentified co-conspirators purchased the following PMOs with cloned

  cards for accounts with Wells Fargo:




                                                          35
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 36 of 69 Page ID #:39
            Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 36 of 67



Overt       Time/ Location                Conspirator        Bank credit           Fraudulent Transaction
Act/ Date                                                    union,
                                                             last four digits of
                                                             card
86a         12:01/ USPO, Langhorne,       Unknown            Wells Fargo, 9388     Two PMOs totaling $1,500:
02.08.17    PA                                                                     #23519230975 for $1,000
                                                                                   #23519230986 for $500
86b         15:091 Main USPO, Newark,     Unknown                                  Two PMOs totalintr $2.000:
02.08.17    DE                                               Wells Fargo, 2029     #24196368115 for $1,000
                                                             Wells Far o, 9533     #24196359150 for $1,000
86c         15:25/ Federal Station        GABRIELYAN         Wells Fargo, 3945     PMO #24147441797 for $1,000
02.08.17    USPO, Newark, DE
86d         15:34/ Federal Station        DALDUMYAN          Wells Fargo, 9358     PMO #24147441808 for $1,000
02.08.17    USPO, Newark,DE


      87.   From on or about February 8, 2017 to on or about February 9, 2017, defendant VREZH

   MOVSISYAN rented a car from AvisBudget at Dulles Airport, returning the car to Philadelphia

   International Airport and paying $183 for the rental, using his debit card for his BOA account,

   ending in 7514.

      88.   On or about February 8, 2017, defendants HAMLET TANTUSITYAN,DAVIT

   DALDUMYAN,HRCHYA GYULUMYAN,GEWSH GA.BRIELYAN and VREZH

   MOVSISYAN made the following fraudulent ATM transactions with cloned cards for accounts

   with Wells Fargo:

Overt       Time/Location                 Conspirator        Bank credit           Fraudulent Transaction
Acd Date                                                     union,
                                                             Last four digits of
                                                             card
88a         09:34/ Wells Fargo, 120 N.    GABRIELYAN         Wells Fargo, 8207     $180 ATM withdrawal
02.08.17    Pine St., Lantrhorne, PA                         Wells Fargo, 9388     $3,400 Transfer from Savings to Debit
88b         10:16/ Wells Fargo, 3625      TANTUSITYAN        Wells Fargo, 8560     $100 ATM withdrawal
02.08.17    Horizon Blvd., Trevose, PA
88c         10:27/ Wells Fargo, 499 S.    GYLTLUMYAN         Wells Fargo, 9533     $500 ATM withdrawal
02.08.17    Oxford Valley Rd., Fairless
            Hills, PA
88d         15:14/ Wells Fargo, 2450      TANTUSITYAN        Wells Fargo, 3068     $300 ATM withdrawal
02.08.17    Glasgow Ave., Newark, DE
88e         16:26/ Wells Fargo, 2624      GABRIELYAN         VJeIIs Fargo,0618     $160 ATM withdrawal
02.08.17    Ca itol Trail, Newark, DE
88f         17:00/ Wells Fargo, 3215      GABRIELYAN         Wells Fargo, 3129     $260 ATM withdrawal
02.08.17    Old Capitol Trail,            DALDiTMYAN         Wells Fargo,6226      $40 ATM withdrawal
            Wilmington, DE




                                                        36
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 37 of 69 Page ID #:40
             Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 37 of 67



 Overt       Time/Location              Conspirator      Bank/credit           Fraudulent Transaction
 Acfl Date                                               union,
                                                         last four digits of
                                                         card
88g          18:06/ Wawa, 1 Salem       MOVSISYAN        Wells Fargo, 7463     $300 ATM withdrawal
02.08.17     Village Sq., Newark,DE                      Wells Fargo,7698      $300 ATM withdrawal
                                        TANTUSITYAN      Wells Fargo, 7465     $100 ATM withdrawal


           89.   On or about February 8, 2017, defendants HAMLET TANTUSITYAN, VREZH

   MOVSISYAN,HRACHYA GYULUMYAN and DAVIT DALDUMYAN met in Room 506 of

   the Bensalem Holiday Inn, in which were located three fraudulently purchased PMOs,

   approximately $11,880 in cash, and nine cloned cards.


           90.   On or about February 8, 2017, defendant HRACHYA GY[JLiIMYAN possessed 37

   cloned cards and approximately $4,756 in cash.


           91.   On or about February 8, 2017, defendant GEVUSH GABRIELYAN possessed four

   fraudulently purchased PMOs and was in Room 507 of the Bensalem Holiday Inn, in which were

   located two fraudulently purchased PMOs, appro~mately $5,415 in cash and seven cloned cards.


                      All in violation of Title 18, United States Code, Section 371.




                                                   37
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 38 of 69 Page ID #:41
           Case 2:19-cr-00368-PD Document 43 Filed 06/27!19 Page 38 of 67




                                            COUNT TWO

   THE GRAND JURY FURTHER CFIARGES THAT:

            1. Paragraphs la, 3 and Overt Acts 3a-c, 4a-b, 10a, 47c, and 48a-e of Count One are

   incorporated here.

            2. From on or about September 13, 2016 to on or about February 8, 2017, in the Eastern

   District of Pennsylvania and elsewhere, defendants

                                    HAMLET TANTUSI3YAN,
                                      VREZH MOVSI5YAN,
                                      DAVIT DALI3iJMYAN,
                                    HILACFIYA GYULUMYAN,
                                              and
                                     GEVUSH GABRIEL~'AN
   knowingly executed, and attempted to execute, and aided and abetted the execution of, a scheme

   to defraud WSFS Sank("WSFS"), and to obtain monies owned by and under the care, custody,

   and control of that bank by means offalse and fraudulent pretenses, representations, and

   promises.

                                          THE SCHEME

           3. It was part of the scheme that:

               a. Defendants HAMLET TANI'USITYAN, VREZH MOVSISYAN,DAVIT

  DALDUMYAN,HR.ACHYA GYULUMYAN and GEVLTSH GABRIELYAN,

  Co-Conspirator 1, known to the grand jury, and others, known and unknown to the grand jury,

  obtained WSFS debit card account numbers and Personal Identification Numbers ("PINs") of

  victims using slcimmuig devices secreted on gas station pumps.

               b. The stolen WSFS debit numbers were then encoded onto other access devices

  ("cloned cards"), and defendants HAMLET TANTUSITYAN, VREZH MOVSISYAN,DAVIT

  DALDUMYAN,HRACHYA GYULUMYAN and GEVUSH GABRIELYAN then used those


                                                 m
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 39 of 69 Page ID #:42
            Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 39 of 67




   cloned cards and PINs to make fraudulent ATM withdrawals fiom the victims' WSFS bank

   accounts and to make fiaudulent purchases of United States Postal Money Orders ("PMOs").

           4. Por the purpose of executing the scheme described above, and attempting to do so,

   and aiding and abetting its execution, defendants HAMLET TANTUSITYAN, VREZH

   MOVSISYAN,DAVIT DALDUMYAN,HR.ACHYA GYULUMYAN and GEWSH

   GABRIELYAN used the fraudulent cloned cards, with the coizesponding PIN for each cloned

   card, to conduct the following fraudulent ATM withdrawals and purchases ofPMOs against the

   accounts of WSFS account holders:

Date       Approximate                    Conspirator        Last four digits   Fraudulent Transaction
           Time/Location                                     of card
09.13.16   11:18/ Wawa ATM, 1 Salem       MOVSISYAN,         8022               $500 attempted withdrawal, $80
           Villa e S uare, Newark, DE     TANTUSITYAN                           withdrawal
09.13.16   11:44/ PNC Bank branch,        TANTUSITYAN        6361               $500 attempted withdrawal, $500
           4643 Stanton Ogletown Rd.,                                           withdrawal;
           Newark, DE                     MOVSISYAN          1740               $500 attempted withdrawal, $500
                                                                                withdrawal
09.13.16   14:39/ USPO, 1704 W.           TAN'I'iJSITYAN     1740               Purchase of two PMOs totaling $1,400
           Newport PiI:e, Wilmington,
           DE
09.13.16   15:01/ USPO, 3434 Old          TANTUSITYAN        6503               Purchase of three PMOs totaling $2,100
           Capitol Trail, Wilmington,
           DE
09.19.16   13:18/ Federal Station         TAN'1'USITYAN, 7203                   Attempted PMO purchase
           USPO, Newark,DE                MOVSISYAN
02.06.17   11:13/ 7-11, 1034-38           DALDUMYAN, 8884                       $200,$100 attempted withdrawals
           Washington Ave.,               TANTUSITYAN 1844                      $200 attempted withdrawal
           Philadelphia, PA                                  024]               $400,$200 attempted withdrawals; $60
                                                                                withdrawal
02.06.17   12:55/ Wawa,3744 Spruce        GYLTLLJMYAN        5021               $400 withdrawal
           St., Philadel hia,PA
02.06.17   14:47/ Wawa, 1602-04           DALDLTMYAN,        1217               $100 withdrawal, $500 attempted
           Delaware Ave., Philadelphia,   TANTUSITYAN                           withdrawal
           PA
02.06.17   BB&T,275 W. Moreland           GABRIELYAN         8213               $400,$100 attempted wifl~drawals
           Rd., Willow Grove,PA

                 All in violation of Title 18, United States Code, Sections 1344 and 2.




                                                        39
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 40 of 69 Page ID #:43
           Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 40 of 67




                                          COUNT THREE

  THE GRAND JURY FURTHER CIiARGES THAT:

           1. Paragraphs lb, 3 and 4 and Overt Acts 4a, 4c, 10a, and 47b of Count One are

  incorporated here.

           2. From on or about September 13, 2016 to on or about February 6, 2017, in the Eastern

  District of Pennsylvania and elsewhere, defendants

                                    HAMLET TANTUSITYAIV,
                                     VREZH MOVSISYAN,
                                            and
                                     DAVIT DALDUMYAN

  knowingly executed, and attempted to execute, and aided and abetted the execution of, a scheme

  to defiaud M&T Bank ("M&T"), and to obtain monies owned by and under the care, custody,

  and control of that bank by means of false and fraudulent pretenses, representations, and

  promises.

                                          THE SCHEME

          3. It was part of the scheme that:

              a. Defendants HAMLET TANTUSITYAN, VREZH MOVSISYAN and DAVIT

  DALDUMYAN,Co-Conspirator 1, known to the grand jury, and others, known and unknown to

  the grand jury, obtained M&T debit card account numbers and Personal Identification Numbers

 ("PINs") of victims using skimming devices secreted on gas station pumps.

              b. The stolen M&T debit numbers were then encoded onto other access devices

 ("cloned cards"), and defendants HAMLET TANTUSITYAN, VREZH MOVSISYAN and

  DAVIT DALDUMYAN then used those cloned cards and PINS to make fraudulent ATM

  withdrawals from the victims' M&T bank accounts and to make fraudulent purchases of United

  States Postal Money Orders("PMOs")

                                                .~.
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 41 of 69 Page ID #:44
           Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 41 of 67




           4. For the purpose of executing the scheme described above, and attempting to do so,

   and aiding and abetting its execution, defendants HANII~ET TANTUSITYAN, VREZH

   MOVSISYAN and DAVIT DALDUMYAN used the fiaudulent cloned cards, with the

   corresponding PIN for each cloned card, to conduct the following purchases ofPMOs against the

   accounts of M&T account holders:

Date       Time/ Location               Conspirator    Last four digits of   Fraudulent Transaction
                                                       card
09.13.16   14:39/ USPO, 1704 W.         MOVSISYAN      5050                  Purchase of two PMOs totaling $1,500
           Newport Pike, Wilmington,
           DE
09.19.16   13:18/ Federal Station       TANTUSITYAN, 8618                    Purchase offour PMOs,totaling $2,800
           USPO, Newark, DB             MOVSISYAN
02.06.17   15:14/ Philadelphia-Snyder   TANTLTSITYAN, 0421                   Purchase of two PMOs, totaling $1,500
           Plaza Finance USPO,          DALDLIMY.AN
           Philadel hia, PA


                All in violation of Title 18, United States Code, Sections 1344 and 2.




                                                  41
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 42 of 69 Page ID #:45
           Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 42 of 67



                                          COUNT FOUR

  THE GRAND JURY FURTHER CIiARGE~ THAT:

           1. Paragraphs lc, 3 and 4 and Overt Acts Sa-b and 7a of Count One are incorporated

  here.

           2. From on or about September 13, 2016 to on oz about September 15, 2016, in the

  Eastern District of Pennsylvania and elsewhere, defendants

                                   ]EIAlV~ET TANTUSITYAN,
                                              and
                                      VREZH MOVSISYAN

  knowingly executed, and attempted to execute, and aided and abetted the execution of, a scheme

  to defraud PNC Bank ("PNC"), and to obtain monies owned by and under the care, custody, and

  control of that bank by means of false and fraudulent pretenses, representations, and promises.

                                          THE SCHEME

          3. It was part of the scheme that:

              a. Defendants HAMLET TANTUSITYAN and VREZH MOVSISYAN,

  Co-Conspirator 1, known to the grand jury, and others, known and unknown to the grand jury,

  obtained PNC debit card account numbers and Personal Identification Numbers("PINs") of

  victims using skimming devices secreted on gas station pumps.

             b. The stolen PNC debit numbers were then encoded onto other access devices

 ("cloned cards"), and, defendants HAMLET TANTUSITYAN and VREZH MOVSISYAN then

  used those cloned cards and PINS to make fraudulent ATM withdrawals from the victuns' PNC

  bank accounts and to make fraudulent purchases of United States Postal Money Orders

 ("PMOs").




                                                42
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 43 of 69 Page ID #:46
            Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 43 of 67



            4. For the purpose of executing the scheme described above, and attempting to do so,

    and aiding and abetting its execution, defendants HANII~ET TANTUSITYAN and VREZH

    MOVSISYAN used the fraudulent cloned cards, with the coi7esponding PIN for each cloned

    cazd, to conduct the following fraudulent ATM withdrawals and purchases ofPMOs against the

    accounts ofPNC account holders:

 Date       Time/ Location              Conspirator      Last four digits   Fraudulent Transaction
                                                         of card
 09.14.16   13:50/ Federal Station      TANTUSITYAN      1692               Purchase of two PMOs, totaling $1,400
            USPO, Newark,DE
                                        MOVSISYAN        8723               Purchase of two PMOs, totalin $1,500
 09.15.16   12:11/ Wawa,207 N.          MOVSISYAN,       1614               $500 withdrawal
            Henderson Rd., King of      TANTUSITYAN
            Prussia, PA



                  All in violation of Title 18, United States Code, Sections 1344 and 2.




                                                  43
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 44 of 69 Page ID #:47
             Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 44 of 67



                                              COUNT FIVE

   THE BRAND JURY FURTHER CHARGES TI3AT:

              1. Paragraphs 1 y, 3 and 4 and Overt Act 29a of Count One are incorporated here.

             2. From on or about September 27, 2016 to on or about September 28, 2016, in the

   Eastern District of Pennsylvania, defendants

                                      HAlVYLET TANTUSAYAN,
                                                and
                                       VREZH MOVSISYAN

   knowingly executed, and attempted to execute, and aided and abetted the execution of, a scheme

  to defraud TD Bank ("TD"), and to obtain monies owned by and under the care, custody, and

  control of that bank by means of false and fraudulent pretenses, representations, and promises.

                                            THE SCHEME

             3. It was part of the scheme that:

                a. Defendants HAlVII.,ET TANTUSITYAN and VREZH MOVSISYAN,

  Co-Conspirator 1, known to the grand jury, and others, known and unknown to the grand jury,

  obtained a TD debit card account number and Personal Identification Numbers ("PIN") of a

  victinn using a skimming device secreted on a gas station pump.

                b. The stolen TD debit number was then encoded onto another access device

  ("cloned card"), and, defendants HAlV~,ET T.ANTUSITYAN and VREZH MOVSISYAN then

  used the cloned card and PIN to make fraudulent ATM withdrawals from the victim's TD bank

  account.

             4. For the purpose of executing the scheme descxibed above, and attempting to do so,

  and aiding and abetting its execution, defendants HAMLET TANTUSITYAN and VREZH




                                                  ..
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 45 of 69 Page ID #:48
            Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 45 of 67




    MOVSISYAN used the fraudulent cloned card, with the corresponding PIN, to conduct the

   following fraudulent ATM withdrawals against the account of a TD account holder:

 Date       Time/ Location                  Conspirator  Last four digits   Fraudulent Transaction
                                                         of card
 09.27.16   13:15/ Wawa, 14010              TANTUSITYAN, 8842               Two ATM withdrawals: $500, $200
            Bustleton Pike, Philadelphia,   MOVSISYAN
            PA
 09.28.16   08:54/ Wawa,3620 Street         TANTUSITYAN, 8842               Two ATM withdrawals: $500,$200
            Rd., Bensalem,PA                MOVSISYAN



                  .All in violation of Title 18, United States Code, Sections 1344 and 2.




                                                      45
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 46 of 69 Page ID #:49
           Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 46 of 67



                                            COUN7C SIX

  TgiE GRAND JURY FURTHER CHARGES'~~,T:

           1. Paragraphs 1d, 3 and 4 and Overt Acts 17a, 50a-d, and 52a-g of Count One are

  incorporated here.

           2. From on or about September 26, 2016 to on or about February 8, 2017, in the Eastern

  District of Pennsylvania and elsewhere, defendants

                                   FIAMI.ET TANTUSITYAN,
                                     VREZH MOVSISYAN,
                                     DAVIT DALDUMYAN,
                                   HRACHYA. GXUI.UMYAN,
                                             and
                                    GEVbJSH GA,BRIELYAN

  knowingly executed, and attempted to execute, atld aided and abetted the execution of, a scheme

  to defraud Wells Fargo Bank ("Wells Fargo"), and to obtain monies owned by and under the

  care, custody, and control of that bank by means of false and fraudulent pretenses,

  representations, and promises.

                                          THE SC]H[EME

          3. It was part of the scheme that:

              a. Defendants HAMLET TANTUSITYAN, VREZH MOVSISYAN,DAVIT

  DALDUMYAN,IIRACHYA GYULUMYAN and GEVUSH GABRIELY,AN,

  Co-Conspirator 1, known to the grand jury, and others, known and unknown to the grand jury,

  obtained Wells Fargo debit card account numbers and Personal Identification Numbers ("PINs")

  of victims using skiinmuig devrces secreted on gas station pumps.

             b. The stolen Wells Fargo debit numbers were then encoded onto other access

  devices ("cloned cards"), and defendants HAMLET TANTUSITYAN, VREZH MOVSISYAN,

  DAVIT DALDUMYAN,HRACHYA GYIJLUMYAN and GEVUSH GASRIELYAN then used
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 47 of 69 Page ID #:50
           Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 47 of 67



   those cloned cards and PINs to make fraudulent ATM withdrawals from the victims' Wells

   Fargo bank accounts and to make fraudulent purchases of United States Postal Money Orders

  ("PMOs").

           4. For the purpose of executing the scheme described above, and attempting to do so,

   and aiding and abetting its execution, defendants HAMLET TANTUSITYAN, VREZH

   MOVSISYAN,DAVIT DALDUMYAN,HRACHYA GYULUMYAN and GEVLTSH

   GABRIELYAN used the fraudulent cloned cards, with the coiYesponding PIN for each cloned

   card, to conduct the following fraudulent ATM withdrawals and purchases ofPMOs against the

   accounts of Wells Fargo account holders:

Date       Time/ Location                Conspirator    Lastfour digits of   Fraudulent Transaction
                                                        card
09.26.16   13:26/ Rodney Square          T.AN'TUSITYAN, 9851                 PMO #23491162956 for $800
           USPO, Wilmington, DE          MOVSISYAN
02.08.17   10:16/ Wells Fazgo, 3625      TANTIJSITYAN 8560                   $100 ATM withdrawal
           Horizon Blvd., Trevose,PA
02.08.17   15:25/ Federal Station        GABRIELYAN      3945                PMO #24147441797 for $1,000
           USPO, Newark,DE
02.08.17   15:34/ Federal Station        DALDLTMYAN      9358                PMO #24147441808 for $1,000
           USPO, Newark, DE
02.08.17   09:34/ Wells Fargo, 120 N.    GABRIELYAN      8207                $180 ATM withdrawal
           Pine St., Langhorne,PA                        9358                $3,000 Transfer from Savin s to Debit
02.08.17   10:27/ Wells Fargo, 499 S.    GYULiJMYAN      9533                $500 ATM withdrawal
           Oxford Valley Rd., Fairless
           HiIIs, PA
02.08.17   15:14/ Wells Fargo, 2450      TANTUSITYAN     3068                $300 ATM withdrawal
           Glas ow Ave., Newark,DE
02.08.17   16:26/ Wells Fargo, 2624      GABI2IELYAN     0618                $160 ATM withdrawal
           Ca itol Trail, Newark, DE
02.08.17   17:00/ Wells Fargo, 3215      GABRIELYAN      3129                $260 ATM withdrawal
           Old Capitol Trail,            DALDUMYAN       6226                $40 ATM withdrawal
           Wilmin ton, DE
02.08.17   18:06/ Wawa, 1 Salem          MOVSISYAN       7463                $300 ATM withdrawal
           Village Sq., Newark, DE                       7698                $300 ATM withdrawal
                                         TANTUSITYAN     7465                $100 ATM withdrawal



                All in violation of Title 18, United States Code, Sections 1344 and 2.




                                                   47
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 48 of 69 Page ID #:51
           Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 48 of 67



                                            COUNT SEAN

  THE GRAND JURY FURTHER CHARGES 7CI3AT:

           1. Paragraphs le, 3 and 4 and Overt Acts 33a and 36c-d of Count One are incorporated

  here.

           2. On or about November 21, 2016, in the Eastern District of Pemisylvania, defendant

                                      ARMEN SAI~AI~YYAN

  knowingly executed, and attempted to execute, and aided and abetted the execution of, a scheme

  to defraud Diamond Credit Union ("Diamond CU"), and to obtain monies owned by and under

  the care, custody, and control of that bank by means of false and fiaudulent pretenses,

  representations, and promises.

                                            THE SCHEME

           3. Tt was part of the scheme that:

              a. Defendant f1RMEN SAHAKYAN and Co-Conspirator 1, known to the grand

  jury, and others, known and unknown to the grand jury, obtained the Diamond CU debit card

  account numbers and Personal Identification Numbers ("PINs") of victims using a skimming

  devices secreted on a gas station pump.

              b. The stolen Diamond CU debit numbers were then encoded onto another access

  device ("cloned cards"), and defendant SAHAKYAN then used that cloned cards and PINS to

  make fraudulent ATM withdrawals from the victims' Wells Fargo bank accounts and fraudulent

  purchases of United States Postal Money Orders("PMOs").

          4. For the purpose of executing the scheme described above, and attemptnig to do so,

  and aiding and abetting its execution, defendant ARMEN SAHAKYAN used the fraudulent

  cloned cards, with the PINs for the cloned cards, to make the following fraudulent ATM


                                                .~
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 49 of 69 Page ID #:52
            Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 49 of 67




   withdrawals and purchases of PMOs against the accounts of Diamond CU account holders:

 Date       Time/Location              Conspirator      Last four digits of   Fraudulent Transaction
                                                        card
 11.21.16   09:1?J Wawa, 100 Wallace   SAHAKYAN         8004                  Two $500 ATM withdrawals
            St., Downintrtown,PA
 11.22.16   12:23/ USPO,Exton,PA       SAIIAKYAN       0003                   Purchase oftwo PMOs,totaling $1,255

 11.22.16   12:39/ Malvern-Frazer      SAHAKYAN        0003                   Purchase of two PM~s, totaling $1,255
            USPO, Malvern,PA



                 All in violation of Title 18, United States Code, Sections 1344 and 2.




                                                 ..
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 50 of 69 Page ID #:53
           Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 50 of 67




                                          COUNT EIGI~T

  THE GRAND JURY FURTHER CHAI~GES 7CI~T:

           1. Paragraphs lf, 3 and 4 and Overt Act 34a of Count One are incorporated here.

           2. On or about November 21, 2016, in the Eastern District of Pennsylvania, defendant

                                      ARMEN SAHAKYYAIV

  knowingly executed, and attempted to execute, and aided and abetted the execution of, a scheme

  to defraud Vist Bank ("Vist"), and to obtain monies owned by and under the care, custody, and

  control of that bank by means of false and fraudulent pretenses, represefitations, and promises.

                                          THE SCHEME

           3. It was part of the scheme that:

              a. Defendant A.RMEN SAHAKYAN and Co-Conspirator 1, known to the grand

  jury, and others, known and unknown to the grand jury, obtained the Vist debit card account

  number and Personal Identification Number ("PIN") of a victim using a skimming device

  secreted on a gas station pump.

              b. The stolen Vist debit number was then encoded onto another access device

 ("cloned card"), and defendant SAHAKYAN then used that cloned card and PIN to make a

  fiaudulent purchase of United States Postal Money Orders("PMOs").

          4. For the purpose of executing the scheme described above, and attempting to do so,

  and aiding and abetting its execution, defendant ARMEN SAHAKYAN used the fraudulent

  cloned card, with the PIN for the cloned card, to make the following fraudulent purchase of

  PMOs against the account of a Vist account holder:




                                                 50
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 51 of 69 Page ID #:54
            Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 51 of 67



Date        Time/ Location             Conspirator     Last four digits of   Fraudulent Transaction
                                                       card
1 1.21.16   10:14:40/ USPO, Exton,PA   SAHAKYAN        2704                  Purchase of two PMOs, totaling $1,960



                 All in violation of Title 18, United States Code, Sections 1344 and 2.




                                                 51
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 52 of 69 Page ID #:55
           Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 52 of 67



                                           COUNT NIlVE

  TI3E GRAND JUDY FURTHER CHARGES THAT:

           1. Paragraphs lg, 3 and 4 and Overt Act 34b of Count One are incorporated here.

           2. On or about November 21, 2016, in the Eastern District of Pennsylvania, defendant

                                      ARMEN SAIiEAKYYAN

  knowingly executed, and attempted to execute, and aided and abetted the execution of, a scheme

  to defraud Fuleon Bank ("Fulton"), and to obtain monies owned by and under the care, custody,

  and control of that bank by means of false and fiaudulent pretenses, representations, and

  promises.

                                          THE SCHEME

           3. It was part of the scheme that:

              a. Defendant ARMEN SAHAKYAN and Co-Conspirator 1, known to the grand

  jury, and others, known and unknown to the grand jury, obtained the Fulton debit card account

  number and Personal Identification Number ("PIN") of a victim from a skimming device

  secreted on a gas station pump.

              b. The stolen Fulton debit number was then encoded onto another access device

 ("cloned card"), and defendant SAHAKYAN then used that cloned card and PIN to make a

  fraudulent purchase of United States Postal Money Orders("PMOs")

          4. For the purpose of executing the scheme described above, and attempting to do so,

  and aiding and abetting its execution, defendant ARMEN SAHAKYAN used the fraudulent

  cloned card, with the PIN for the cloned card, to make the following fraudulent purchase of

  PMOs against the account of a Fulton account holder:




                                                 52
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 53 of 69 Page ID #:56
             Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 53 of 67



 Date        Time/ Location               Conspirator    Last four digits of   Fraudulent Transaction
                                                         card
 1 1.21.16   15:06/ USPO, West Chester,   SAHAKYAN       7012                  Purchase of two PMOs, totaling $1,955
             PA

                  All in violation of Title 18, United States Code, Sections 1344 and 2.




                                                    53
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 54 of 69 Page ID #:57
           Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 54 of 67



                                            COUNT TEN

  THE GRAND JURY FURTB[ER CHARGES T]EIAT:

           1. Paragraphs lg, 3 and 4 and Overt Act 36b of Count One are incorporated here.

           2. On ox about November 21, 2016, in the Eastern District of Pennsylvania, defendant

                                      ARMEN SAk~A.]f~YYA.N

  knowingly executed, and attempted to execute, and aided and abetted the execution of, a scheme

  to defraud Fifth Tbird Bank ("Fifth Third"), and to obtain monies owned by and under the case,

  custody, and control of that bank by means of false and fiaudulent pretenses, representations, and

  promises.

                                           TAE SCREME

           3. It was part of the scheme that:

              a. Defendant ARMEN SAHAKYAN and Co-Conspirator 1, known to the grand

  jury, and others, known and unknown to the grand jury, obtained the Fifth Third debit card

  account number and Personal Identification Number ("PIN") of a victun using a skimming

  device secreted on a gas station pump.

              b. The stolen Fifth Third debit number was then encoded onto another access device

 ("cloned card"), and defendant SAHAKYAN then used that cloned card and PIN to make a

  fraudulent purchase of United States Postal Money Orders("PMOs").

          4. For the purpose of executing the scheme described above, and attempting to do so,

  and aiding and abetting its execution, defendant.ARMEN SAHAKYAN used the fraudulent

  cloned card, with the PIN for the cloned card, to make the following fraudulent purchase of

  PMOs against the account of a Fifth Third account holder:




                                                 54
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 55 of 69 Page ID #:58
             Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 55 of 67



Date         Time/ Location               Conspirator    Last four digits of   Fraudulent Transaction
                                                         card
 1 1.22.16   11:58/ USPO> West Chester,   SAHAKYAN       8325                  Purchase of two PMOs, totaling $1,255
             PA



                  All in violation of Title 18, United States Code, Sections 1344 and 2.




                                                    5~
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 56 of 69 Page ID #:59
           Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 56 of 67




                                            COUNT ELEVEN

   THE BRAND JURY FURTHER CHARGES THAT:

         On or about February 8, 2017, in Bensalem, Pennsylvania, in the Eastern District of

   Pennsylvania, defendant

                                        HRACHYA GYULUMYAIV

   knowingly and with the intent to defraud, possessed fifteen or more counterfeit access devices,

   thereby affecting interstate commerce.

                   In violation of Title 18, United States Code, Sections 1029(a)(3).




                                                 56
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 57 of 69 Page ID #:60
           Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 57 of 67




                                        COUNT TWELVE

  THE GRAND JURY FURT~IER CHARGES THAT:

        On or about September 28, 2016, in the Eastern District of Pennsylvania, defendants

                                    HAMLET TANTUSITY.AN
                                            and
                                     V~ZH 1VIOVSISYAN

  knowingly and without lawful authority, possessed a means of identification of another person,

  that is, the TD debit card number and Personal Identification Number of R.C., during and in

  relation to bank fraud, a felony in violation of Title 18 United States Code, Section 1344.

              In violation of Title 18, United States Code, Sections 1028A(a)(1),(c)(5).




                                                 57
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 58 of 69 Page ID #:61
            Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 58 of 67




                                        COUNT T~TEEN

   TkiE GRAND JURY FURTHER CFIARGE~ THAB':

         On or about February 8, 2017, in the Eastern District of Pennsylvania, defendant

                                     HAMLET TANTUSkiYAN

   knowingly and without lawful authority, possessed a means of identification of anothez person,

   that is, the Wells Fargo debit card number, ending in 8560, and Personal Identification Number

   of J.B., during and in relation to bank fraud, a felony in violation of Title 18 United States Code,

  Section 1344.

              In violation of Title 18, Unzted States Code, Sections 1028A(a)(1),(c)(5).
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 59 of 69 Page ID #:62
             Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 59 of 67




                         COUNTS FOURTEEN THROUGH SEVENTEEN

  THE GRAND JURY FURTHER CHARGES THAT:

          On or about February 6, 2017, in the Eastern District of Pennsylvania, defendants

                                     I3AM~E'I'TANTUSITYAN
                                               and
                                       DAVIT DALDiTMYAN

  knowingly and without lawful authority, possessed, and aided and abetted the possession of, a

  means of identification of another person, that is, the debit card number and Personal

  Identification Number of the persons indicated below, each person constituting a separate count,

  during and in relation to bank fraud, a felony in violation of Title 18 United States Code, Section

  1344:

  COU1~1T      ACCOUNT HOLDER/               FINANCIAL INSTITUTION
               LAST FOUR DIGI7CS
               OF DEBT CARD

  14            A.H./0421                       M&T Bank

  15            C.T./8884                       WSFS Bank

  16           E.H./0241                        WSFS Bank

  17           P.S./1217                        WSFS Bank


            In violation of Title 18, United States Code, Sections 1028A(a)(1),(c)(5) and 2.




                                                  59
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 60 of 69 Page ID #:63
            Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 60 of 67




                      COUNTS EIG~iTEEN THROUGgI T'VVENTY-TWO

  THE GRAND JURY FURTHER CHr~RGES T][3AT:

        On or about November 21,2016, in the Eastern District of Pennsylvania, defendant

                                       ARMEN SAHAKYAN

  knowingly and without lawful authority, possessed a means of identification of another person,

  that is, the debit card number and Personal Identification Number of the persons indicated below,

  each person constituting a separate count, during and in relation to bank fraud, a felony in

  violation of Title 18 United States Code, Section 1344:

  COUI~IT     ACCOUNT BOLDER!               FINA,l~TCIAi,INSTITUTION
              LAST FOUR DIGI'T'S
              OF DEBT CARD

  18            M.P./8004                         Diamond Credit Union

  19            D.G./2704                         Vist Bank

  20            B.Z./7012                         Fulton Bank

  21            R.B./8325                         Fifth Third Bank

  22            E.R./0003                         Diamond CU Credit Union


                 In violation of Title 18, United States Code, Sections 1028A(a)(1),(c)(5).




                                                 .1
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 61 of 69 Page ID #:64
           Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 61 of 67




                  COUNTS TWENTY-THREE ~`~I120~JG~I TWENTY-IFOUR

   THE -RAND J~JRh'FURTgiER CHARGES THAT:

         On or about February 6, 2017, in the Eastern District of Pennsylvania, defendant

                                    HRACAYA GYULUMYA.N

   knowingly and without lawful authority, possessed a means of identification of another person,

   that is, the debit card number and Personal Identification Number of the persons indicated below,

  each person constituting a separate count, during and in relation to bank fraud, a felony ul

   violation of Title 18 United States Code, Section 1344:

   COU101T    ACCOUNT HOLDER/               FINANCIAL INSTITUTION
              LAST FOUR DIGITS
              OF DEBT CARD

  23             J.S./5021                       WSFS Bank

  24             R.S./9533                       Wells Fargo Bank

              In violation of Title 18, United States Code, Sections 1028A(a)(1),(c)(5).




                                                  61
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 62 of 69 Page ID #:65
            Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 62 of 67




                    COUNTS TWENTY-FIVE THROUGH 7CWENTY-SEVEN

  SHE BRAND JURY FURTHE~2 CHARGES THAT:

         On or about the dates listed below, in the Eastern District of Pennsylvania, defendant

                                      GEViJSH GABRYELYAN

   knowingly and without lawful authority, possessed a means of identification of another person,

   that is, the debit card number and Personal Identification Number of the persons indicated below,

   each person constituting a separate count, during and in relation to bank fraud, a felony in

   violation of Title 18 United States Code, Section 1344:

   COUIOTT     DATE        ACCOUNT HOLD~RI                FINANCIAL INSTITUTION
                           LAST FOUR I)IGIT5
                           OF DEBT CARD

  25         02.06.17       G.T./8213                         WSFS Bank

  26         02.08.17       T.K./8207                        Wells Fargo Bank

  27         02.08.17       D.H./9388                        Wells Fargo Bank

               In violation of Title 18, United States Code, Sections 1028A(a)(1),(c)(5).




                                                   62
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 63 of 69 Page ID #:66
              Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 63 of 67




                                     COU1~tT TWENTY-EIGI3T

  THE GRAND JURY FURTHER CHARGES THAT:

        1. Paragraphs I, 3 and 4 of Count One of this indictment are incorporated here.

        2. From on or about September 12, 2016 to on or about November 28, 2016, in the Eastern

  District of Pennsylvania and elsewhere, defendants

                                     HAM~.~T TANTUSITYAN,
                                      VREZH MOVSISYAN,
                                      ROMAN GRIDJUSKO,
                                              and
                                       ARMEN SAH~KYAN

  knowingly conspired and agreed, together and with others known and unknown to the Viand jury,

  to commit offenses under Title 18, United States Code, Section 1956(a)(1)(B)(i) and 2, that is, to

  conduct, attempt to conduct, or aid and abet the conducting of, financial transactions involving

  proceeds of a specified unlawful activity, that is, bank fraud, ul violation of Title 18, United

  States Code, Section 1344, knowing that the property involved in a financial transaction

  represents the proceeds of some form of unlawful activity, with the intent to conceal and disguise

  the nature, location, source, ownership and control of the proceeds of such specified unlawful

  activity.

                   A11 in violation of Title 18, United States Code, Section 1956(h).
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 64 of 69 Page ID #:67
             Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 64 of 67




                                    NOTICE OF FORF~I7CURE #1

  THE GRAND JURY FUR'I'I~ER CHARGES THA'~:

        1.      As a result of the violations of Title 18, United States Code, Sections 371 and 1344,

  as set forth in this Indictment, defendants

                                       AANNIY~ET TANTUSI-~'YAN,
                                        ~REZH MOVSISYAN,
                                        ROMAN GRIDJUSKO,
                                         ARMEN SAHAK3~AN,
                                        DAVIT DALDiTMYAN,
                                      FIRACHYA GYULUMYAN,
                                                  and
                                        GE'6TUSH GASIEZIELXAN

  shall forfeit to the United States of America any property constituting, or derived from, proceeds

  obtained directly or uidirectly fiom such offenses as charged in this Indictment.

       2.       If any ofthe property subject to forfeiture, as a result of any act or omission of the

  defendants:

              (a)     cannot be located upon the exercise of due diligence;

              (b)     has been transferred or sold to, or deposited with, a third party;

              (c)     has been placed beyond the jurisdiction of the Court;

              (d)     has been substantially diminished in value; or

              (e)     has been commingled with other property which cannot be divided without

                      difficulty;




                                                    .~
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 65 of 69 Page ID #:68
            Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 65 of 67




   it is the intent of the United States, pursuant to Title 18, United States Code, Section 982(b),

  incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

   property of the defendants up to the value ofthe property subject to forfeiture.

                  All pursuant to Title 18, United States Code, Section 982(a)(2)(A).




                                                   65
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 66 of 69 Page ID #:69
             Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 66 of 67



                                    1~OTICE OF ~'0~2]E'EITUR~'E #2

   THE BRAND JURY FURTIiER CI~ARGE~ T~iAT:                                  '

        1.      As a result of the violation of Title 18, United States Code, Section 1956(h), as set

  forth in this Indictment, defendants

                                       HAMLET ~ANTUSFIYAN,
                                        VR~ZH 1VIOVSYSYAN,
                                        ROMAN GRIDJUSKO,
                                               and
                                        ARMEN SAIiAKYA.I~T

  shall forfeit to the United States of Annerica any property, real or personal, involved in such

  violation or any property traceable to such property.

        2.      If any of the property subject to forfeiture, as a result of any act or omission of the

  defendants:

              (a)     cannot be located upon the exercise of due diligence;

              (b)     has been transferred or sold to, or deposited with, a thud party;

              (c)     has been placed beyond the jurisdiction of the Court;

              (d)     has been substantially diminished in value; or

              (e)     has been commingled with other property which cannot be divided without

                      difficulty;




                                                    ..
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 67 of 69 Page ID #:70
            Case 2:19-cr-00368-PD Document 43 Filed 06/27/19 Page 67 of 67



   it is the intent of the United States, pursuant to Title 18, United States Code, Section 982(a),

   incorporating Title 21, United States Code, Section 853(p), to seek fozfeiture of any other

   property ofthe defendants up to the value of the property subject to forfeiture.

                  All pursuant to Title 1~, United States Code, Section 982(a)(1).




                                                 A TRUE BILL:




                                                 GRAND JURY FOREPER50N



     ~i     ns

  WII,LIAM M. Mc~ 'AIN
  United States Attorney




                                                   67
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 68 of 69 Page ID #:71
             Case 2:19-cr-00368-PD Document 43-1 Filed 06/27/19 Page 1 of 2
                          Iti THE U:~IITED STATES DISTRICT COURT
                       FOR THE EAST~:RI~ DISTRICT OF PEIvT1SYLVA.tiIA

                                              INUICTME'~T

  DESIGNATION FOR'v1 to be used by counsel to indicate the category of the ca~ for t
  purpose of assignment to appropriate calendar.                                1 (~,
  Address of Plaintiff: 61 S Chestnut Street, Suite 1250, Philadelphia, PA 19106-4476

  Post Office: Philadelphia                                County:    Philadelphia

  City and State of Defendant:        See reverse

  County: See reverse                               Register number: See reverse

  Place of accident, incident, or transaction:             F,astern District of Pennsylvania

  Post Office: Philadelphia                         County: Philadelphia
  RELATED CASE,IF A:~Y:
  Criminal cases are deemed related when the answer to the following question is "yes".

          Does this case involve a defendant or defendants alleged to have participated in the same
          action or transaction, or in the same series of acts or transactions, constituting an offense
          or offenses?

          YES/NO: Y

       Case Number: 17-421 & 19-236           Judge: Diamond
  CRIMINAL: (Criminal Category - FOR USF. BY U.S. ATTORNEY ONLY)

  1.              ~ Antitrust
  2.              ~ Income Tax and other Tax Prosecutions
  3.              ~ Commercial Mail Fraud
  4.              ~' Controlled Substances
  5.              ~ Violations of 18 U.S.C. Chapters 95 and 96 (Sections 1951-55 and 1961-68)
                  and Mail Fraud other than commercial
  6.              ~ General Crimuial
 (i;.S ATTORNEY WILI. PI.EASF, DF,S[G'.~AI'E PARTICULAR CRl!viEi AI D STATUTfi C}~ARGED TO BF. VIOLAT[;D
  At~'I) STATF. A.'YY PREVIOUS CRI?vIINAI. ~U.'viBER FOR SPEEDY TRIAL. AC1'TRACKING PURPOSES)
  18 U.S.C. ~3~conspiracv - 1 count); 18 L'.S.C. § 1344(bank fraud - 8 counts?; 1 g U•S•C. §
  1029(a)(3)(~ossession of I S or more unauthorized access devices - 1 count); 18 U.S.C.
  & 1028A (a~~ravated identity theft 15 counts); 18 iJ.S.C. § 1956(hxconspiracy to commit money
  laundering- 1 count,;Aiding and abetting; i~otices of forfeiture



  DATE: ~ ~.`~ /                                     ~T L~~~;~-~.~
                                                    K.T. NEWTON
                                                    Assistant Unite     tes Attorney
  File No. 2019800458
  L'.S. v. Hamlet Tantushyan,et al.
Case 2:19-mj-02766-DUTY Document 3-1 Filed 07/05/19 Page 69 of 69 Page ID #:72
            Case 2:19-cr-00368-PD Document 43-1 Filed 06/27/19 Page 2 of 2
   Hamlet Tantushyan
   Glendale, CA
   Los Angeles County

   Vrezh :~tovsisyan
   Glendale, CA
   Los Angeles County

   Roman Gridjusko
   Philipsburg, PA
   Centre County

   Armen Sahakhyan
   Burbank, CA
   Los Angeles CounTy

   Davit Daldumyan
   Van Nuys,CA
   Los Angeles County

   f~rachya Gyulumyan
   Sun Valley, CA
   Los Angeles County

   Gevush Gabrielyan
   North Hollywood, CA
   Los Angeles CounTy
